Exhibit 10.1
Execution Version




______________________________________________________________________
UNIT PURCHASE AGREEMENT
by and between
CONTURA ENERGY, LLC, AND
CONTURA MINING HOLDING, LLC


and
IRON SENERGY HOLDING, LLC
Dated as of November 11, 2020
______________________________________________________________________








--------------------------------------------------------------------------------

    Execution Version


TABLE OF CONTENTS
ARTICLE I PURCHASE AND SALE
2
Section 1.01    Purchase and Sale of Units
2
Section 1.02    Transfers at Closing
2
Section 1.03    Assumed Liabilities
2
Section 1.04    Excluded Liabilities
3
Section 1.05    The Closing
4
Section 1.06    Guaranty of Amount of Inventory; Post-Closing Inventory and
Adjustment
4
Section 1.07    Third-Party Consents
5
ARTICLE II CONDITIONS TO CLOSING
5
Section 2.01    Conditions to All Parties’ Obligations
5
Section 2.02    Conditions to Buyer’s Obligations
6
Section 2.03    Conditions to the Seller’s Obligations
7
ARTICLE III REPRESENTATIONS AND WARRANTIES OF SELLER
9
Section 3.01    Organization and Standing
9
Section 3.02    Authority; Execution and Delivery; Enforceability
9
Section 3.03    No Conflicts
9
Section 3.04    Ownership of the Units
10
Section 3.05    Membership Interests of the Companies
10
Section 3.06    Financial Statements; No Undisclosed Liabilities
11
Section 3.07    Assets
11
Section 3.08    Real Property
12
Section 3.09    Intellectual Property
13
Section 3.10    Contracts
13
Section 3.11    Tax Matters
15
Section 3.12    Employee Benefits
17
Section 3.13    Company Employees
20
Section 3.14    Labor Matters/Employee Related Liabilities
21
Section 3.15    Absence of Changes or Events
22
Section 3.16    Compliance with Applicable Laws
22
Section 3.17    Environmental Matters
23
Section 3.18    Transactions with Affiliates
23
Section 3.19    Permits; Compliance; Company Bonds
23
Section 3.20    Litigation
24
Section 3.21    Brokerage
25
Section 3.22    Sufficiency of Assets
25

i

--------------------------------------------------------------------------------

    Execution Version
Section 3.23    HSR Act
25
Section 3.24    Excluded Liabilities
25
Section 3.25    No Other Representations and Warranties
25
ARTICLE IV REPRESENTATIONS AND WARRANTIES OF BUYER
25
Section 4.01    Organization, Standing and Power
26
Section 4.02    Authority; Execution and Delivery; Enforceability
26
Section 4.03    No Conflicts; Consents
26
Section 4.04    Litigation
26
Section 4.05    Brokerage
27
Section 4.06    Investment Representation
27
Section 4.07    Financial Ability
27
Section 4.08    Assurances Regarding Permits
27
Section 4.09    Solvency
27
Section 4.10    HSR Act
27
Section 4.11    Investigation
28
Section 4.12    Assumed Liabilities
28
Section 4.13    No Other Representations and Warranties
28
ARTICLE V CERTAIN COVENANTS
29
Section 5.01    Confidentiality
29
Section 5.02    Conduct of the Business
29
Section 5.03    Access to Books and Records
30
Section 5.04    Efforts
31
Section 5.05    Resignation of Managers
32
Section 5.06    Tax Matters
32
Section 5.07    Governmental Filings; Guarantees/Commitments
36
Section 5.08    Interim Transactions
39
Section 5.09    Name Change
39
Section 5.10    Seller Retention Obligations
40
Section 5.11    Withdrawal of Certain Applications
40
Section 5.12    Non-Solicit
40
Section 5.13    Legacy Bonds
40
Section 5.14    FBL and Workers’ Compensation Claims
40
Section 5.15    Affiliate Contract
41
Section 5.16    Excluded Liabilities/Accounts Payable
41
ARTICLE VI COVENANTS OF BUYER
41
Section 6.01    Access to Books and Records
41
Section 6.02    Non-Solicit
42
Section 6.03    Contact with Customers, Suppliers and Other Business Relations
42

ii

--------------------------------------------------------------------------------

    Execution Version
Section 6.04    Transferred Employee Benefits.
42
Section 6.05    Asset Sale Proceed Sharing
43
Section 6.06    Restricted Payments
43
Section 6.07    Insurance
43
Section 6.08    Exclusivity
44
Section 6.09    Dominion Terminal Throughput Agreement
44
ARTICLE VII TERMINATION
44
Section 7.01    Termination
44
Section 7.02    Effect of Termination
45
Section 7.03    Termination
46
ARTICLE VIII INDEMNITY
46
Section 8.01    Seller’s Agreement to Indemnify
46
Section 8.02    Seller’s Limitation of Liability
46
Section 8.03    Buyer’s Agreement to Indemnify
47
Section 8.04    Buyer’s Limitation of Liability
47
Section 8.05    Procedures for Indemnification
47
Section 8.06    Conditions of Indemnification with Respect to Third-Party Claims
48
Section 8.07    Limitation on Damages
49
Section 8.08    Sole Remedy
50
Section 8.09    Tax Treatment
50
Section 8.10    Mitigation
50
ARTICLE IX ADDITIONAL COVENANTS AND AGREEMENTS
50
Section 9.01    Survival
50
Section 9.02    Further Assurances
51
Article X DEFINITIONS
51
Section 10.01    Definitions
51
Section 10.02    Other Definitional Provisions
64
ARTICLE XI MISCELLANEOUS
65
Section 11.01    Press Releases and Communications
65
Section 11.02    Expenses
65
Section 11.03    Notices
65
Section 11.04    Assignment
66
Section 11.05    Severability
66
Section 11.06    No Strict Construction; Disclosure Schedules
67
Section 11.07    Amendment and Waiver
67
Section 11.08    Complete Agreement
67

iii

--------------------------------------------------------------------------------

    Execution Version
Section 11.09    Counterparts
67
Section 11.10    Governing Law
67
Section 11.11    CONSENT TO JURISDICTION AND SERVICE OF PROCESS
68
Section 11.12    WAIVER OF JURY TRIAL
68
Section 11.13    No Third-Party Beneficiaries
68
Section 11.14    Conflict Between Transaction Documents
68
Section 11.15    Enforcement of Agreement
69







The redacted items in this document, including the exhibits and schedules listed
on pages v, vi, and vii, have been redacted because they are not material and
would be competitively harmful if publicly disclosed. These materials will be
supplied to the staff of the U.S. Securities and Exchange Commission upon
request to the registrant.


iv


--------------------------------------------------------------------------------

Execution Version
EXHIBITS



Exhibit AForm of Transition Services AgreementExhibit BMap of Administrative
OfficeExhibits C-1 – C-5Maps of PropertyExhibit DCompany Severance
AgreementExhibit EForm of New Coal Sales AgreementExhibit FForm of Company Owned
Property DeedsExhibit GForm of Company Lease Assignment and Assumption
AgreementsExhibit HForm of Contract Assignment and Assumption AgreementsExhibit
ICoal Sales AgreementsExhibit JCompany PermitsExhibit KConsent DecreesExhibit
LExcluded Freeport Reserves AssetsExhibit MOther Excluded AssetsExhibit
NLongwall EquipmentExhibit OOther Permitted LiensExhibit PForm of Retention
AgreementExhibit QMap of Western Reserves



DISCLOSURE SCHEDULES



Section 1.03Other Assumed Liabilities (Environmental)Section 1.04 Other Excluded
LiabilitiesSection 2.03(d)Lien ReleasesSection 3.03No Conflicts; ConsentsSection
3.06Balance Sheets and Financial StatementsSection 3.07(a)Equipment; Liens on
EquipmentSection 3.07(b)(i)Conventional WellsSection 3.07(b)(ii)CBM WellsSection
3.08(a)Company Owned Real PropertiesSection 3.08(b)Company Leased Real
PropertiesSection 3.08(b-1)Company Coal Out-Leased PropertiesSection
3.08(c)Company Leased Surface PropertiesSection 3.08(d)Company Leases That
Require ConsentSection 3.08(e)List of Adverse Coal Tracts Within Coal Mining
AreaSection 3.08(e-1)Map of Adverse Coal Tracts Within Coal Mining AreaSection
3.10(a)(i)UMWA AgreementsSection 3.10(a)(ii)Intercompany AgreementsSection
3.10(a)(iii)Borrowing ContractsSection 3.10(a)(iv)Guarantees

v

--------------------------------------------------------------------------------

    Execution Version

Section 3.10(a)(v)LoansSection 3.10(a)(vi)FuturesSection
3.10(a)(vii)Acquisitions/DispositionsSection 3.10(a)(viii)Sale of Material
AssetsSection 3.10(a)(ix)SettlementsSection 3.10(a)(x)Increased PaymentsSection
3.10(a)(xi)Options/Pref RightsSection 3.10(a)(xii)Licenses with
Royalties/Licensing FeesSection 3.10(a)(xiii)Sourcing ContractsSection
3.10(a)(xiv)Retention AgreementsSection 3.10(a)(xv)Coal Sales AgreementsSection
3.10(a)(xvi)Non-Compete AgreementsSection
3.10(a)(xvii)Transportation/Loading/Storage ContractsSection 3.11(b)Material
Disputes Regarding Company Tax LiabilitySection 3.l2(a)Employee Benefit Plans;
Other Actions Related to Employee Benefit PlansSection 3.12(b)Liability for
ERISA PlansSection 3.12(c)Liability Under Title IV of ERISASection
3.12(d)Employee Benefit Plans with Benefits Beyond Retirement of
TerminationSection 3.12(e)Plans to Create or Terminate Employee Benefit
PlansSection 3.12(g)Severance PackagesSection 3.13(a)(i)List of EmployeesSection
3.13(a)(ii)List of Officers and DirectorsSection 3.13(a)(iii)List of Non-At Will
EmployeesSection 3.13(b)Employees Covered by Non-Compete AgreementsSection
3.13(c)Retained EmployeesSection 3.13(d)Maxxim EmployeesSection 3.14(a)Labor
MattersSection 3.14(a)(v)Open Workers’ Compensation and Black Lung ClaimsSection
3.14(a)(vi)Seller’s Workers’ Compensation and Black Lung Insurance
ProgramsSection 3.14(b)WARN ActSection 3.16Compliance with Applicable
LawsSection 3.17Environmental MattersSection 3.18Transactions with
AffiliatesSection 3.19(a)Permits and Applications; ComplianceSection
3.19(b)Permit DefaultsSection 3.19(c)Company BondsSection
3.20(a)LitigationSection 3.20(c)NOVs / InvestigationsSection 3.22Sufficiency of
AssetsSection 5.02Conduct of BusinessSection 5.04(c)Coal Sales Agreements that
Require Consent

vi

--------------------------------------------------------------------------------

    Execution Version

Section 5.06(c)Buyer Property Tax AmountSection 5.07(b)Indemnified
GuaranteesSection 5.07(d)Substituted GuaranteesSection 5.08Contracts to be
Assigned to CompaniesSection 5.13Legacy CompaniesSection 6.05(b)Potential
Transactions / OpportunitiesSection 8.01(ix)Other Buyer Claims



vii


--------------------------------------------------------------------------------

    Execution Version
UNIT PURCHASE AGREEMENT
This UNIT PURCHASE AGREEMENT (this “Agreement”) is made as of November 11, 2020
by and between CONTURA ENERGY, LLC, a Delaware limited liability company
(“Contura Energy”), and CONTURA MINING HOLDING, LLC, a Delaware limited
liability company (“Contura Mining” and collectively with Contura Energy,
“Seller”) and IRON SENERGY HOLDING, LLC, a Delaware limited liability company
(“Buyer”). Seller and Buyer are collectively hereinafter referred to as the
“Parties” and each individually as a “Party.” Capitalized terms used and not
otherwise defined herein shall have the meanings set forth in Article X below.
WHEREAS, Contura Energy owns or will own (directly or indirectly), as of
Closing, all of the issued and outstanding membership interests of Contura Coal
Resources, LLC, a Delaware limited liability company (“Resources”), Contura
Pennsylvania Land, LLC, a Delaware limited liability company (“PA Land”),
Contura Pennsylvania Terminal, LLC, a Delaware limited liability company
(“Terminal”), and Emerald Contura, LLC, a Delaware limited liability company
(“Emerald”), which as of Closing will consist of 100% of the limited liability
interests of Resources, PA Land, Terminal, and Emerald;
WHEREAS, Contura Energy and Contura Mining collectively own or will own
(directly or indirectly), as of Closing, all of the issued and outstanding
membership interests of Cumberland Contura, LLC, a Delaware limited liability
company (“Cumberland” and, along with Resources, PA Land, Terminal, and Emerald,
each sometimes individually referred to as a “Company” and, collectively, the
“Companies”), which as of Closing will consist of 100% of the limited liability
company interests of Cumberland (such interests, collectively with the interests
of Resources, PA Land, Terminal, and Emerald referenced above, the “Units”);
WHEREAS, the Companies own or control or will own or control as of Closing all
rights and interests in and to the Company Assets;
WHEREAS, prior to the Closing, Seller will effect a reorganization that will
result in (i) the Companies being divested of all business, assets, and
liabilities related to the Excluded Assets, and (ii) the Companies being
divested of all Excluded Liabilities, in each case, which shall be transferred
from the Companies to Seller or any Affiliate of Seller (the “Reorganization”);
WHEREAS, subject to the terms and conditions set forth herein, Buyer desires to
acquire all of the Units; and
WHEREAS, the respective boards of directors or other governing bodies, as
applicable, of the Parties have approved this Agreement and the transactions
contemplated hereby, upon the terms and subject to the conditions set forth
herein.
NOW, THEREFORE, in consideration of the premises, representations and warranties
and mutual covenants contained herein and of other good and valuable
consideration, the receipt



--------------------------------------------------------------------------------

    Execution Version
and sufficiency of which are hereby acknowledged, and intending to be legally
bound, the Parties hereto agree as follows:



Article I
PURCHASE AND SALE



Section 1.01    Purchase and Sale of Units. Upon the terms and subject to the
conditions set forth in this Agreement, at the Closing, Seller shall sell,
assign, transfer and convey to Buyer, and Buyer shall purchase and acquire from
Seller, all of the Units free and clear of all Liens, other than Liens created
by or on behalf of Buyer and applicable federal and state securities law
restrictions.



Section 1.02    Transfers at Closing. Subject to adjustment as set forth in this
Agreement, the consideration for the purchase of the Units and the assumption of
the Assumed Liabilities is the Company Assets on the Closing Date, including but
not being limited to the following assets transferred from Seller: (i) cash to
Cumberland in an amount equal to Twenty Million and 00/100 Dollars
($20,000,00.00) (the “Closing Cash”), plus (ii) existing surety bond cash
collateral in the amount of Thirty Million and 00/100 Dollars ($30,000,00.00)
relating to the Company Permits (“Surety Bond Cash Collateral”), which is held
by Seller’s surety bonding company for the benefit of Seller and the Companies
and will be transferred from Seller’s surety bond company to Buyer’s and
Companies’ surety bonding company on the Closing Date, as set forth in Section
2.02(f), and which Closing Cash shall be delivered from Seller to Cumberland
prior to the Closing Date by wire transfer in readily available funds pursuant
to wiring instructions provided to Seller by Buyer (and which Closing Cash shall
remain and be in Cumberland’s bank account as of the Closing).



Section 1.03    Assumed Liabilities. Upon the terms and subject to the
conditions set forth in this Agreement (including, without limitation, Buyer’s
rights to indemnification under Article VIII), at the Closing, Buyer shall
assume, pay, satisfy, perform and discharge when due the following Liabilities
of the Seller and the Companies, excluding only the Excluded Liabilities, (the
“Assumed Liabilities”):
(a)    all Environmental Liabilities with respect to the Companies and the
Company Assets, whether arising before or after the Closing Date, including
those Environmental Liabilities that arise out of or relate to (i) the Company
Permits, including such Liabilities thereunder arising out of or relating to all
reclamation and post-mining Liabilities at or relating to the Company Assets,
(ii) any mine operating or safety compliance matters related to the condition of
the Company Assets, (iii) compliance with Environmental Laws related to the
Companies or the Company Assets; (iv) any conditions arising from a spill,
emission, release or disposal into the environment of, or human exposure to,
Hazardous Materials claimed to be from the operation of the Companies or the
Company Assets; and (v) the items set forth in Section 1.03(a) of the Disclosure
Schedules;



--------------------------------------------------------------------------------

    Execution Version
(b)    all Liabilities of any kind or character claimed to be from or arising
out of or in connection with Buyer’s use, operation, possession or ownership of
or interest in the Companies or the Company Assets, including all Liabilities
related to the employees (identified in Section 3.13(a)(i) of the Disclosure
Schedules), in each case, following the Closing;
(c)    any reclamation or response actions (removal or remedial actions) arising
out of or relating to the Company Assets, whether arising before or after
Closing;
(d)    all Liabilities arising under the Consent Decrees related to the Company
Assets, whether arising before or after Closing;
(e)    all Transfer Taxes and Property Taxes for which Buyer is responsible
pursuant to Sections 5.06(b) and (c), respectively;
(f)    all Liabilities of Companies, Seller and their Affiliates, arising under
the UMWA Agreements, and Buyer expressly agrees to assume all duties and
obligations arising under the UMWA Agreements, whether directly or indirectly,
whether arising before or after Closing, except for monetary Liabilities owed to
employees related to employee grievances filed prior to the Closing Date and
arising out of the UMWA Agreements;
(g)    all Liabilities under any NOVs whether issued before or after the Closing
Date, except for fines and penalties associated with NOVs issued prior to the
Closing Date;
(h)    all Liabilities on the Balance Sheet other than those Liabilities
identified as remaining with Seller, including, for the avoidance of doubt,
Liabilities for accrued floating pay, graduated pay, and personal leave for
employees under the UMWA Agreements as represented on the Balance Sheet; and
(i)    all other Liabilities (including, but not limited to, Environmental
Liabilities, Workers Compensation Liabilities and Black Lung Liabilities) of the
Companies, excluding only the Excluded Liabilities.



Section 1.04    Excluded Liabilities. The Assumed Liabilities shall not include
the following (collectively, the “Excluded Liabilities”):
(a)    all Liabilities (except for those Assumed Liabilities set forth in
Sections 1.03(a), (c), (d), (f), (g) and (h)) to the extent resulting from or
arising out of or in connection with the Companies’ ownership, operation, or
control of the Company Assets that, in each case, have arisen prior to Closing;
(b)    the Liabilities set forth in Section 1.04 of the Disclosure Schedules;
(c)    all Transfer Taxes and Property Taxes for which Seller is responsible
pursuant to Sections 5.06(b) and (c), respectively;
(d)    all Seller Retention Obligations;



--------------------------------------------------------------------------------

    Execution Version
(e)    Black Lung Liabilities and Workers’ Compensation Liabilities as limited
by Section 5.14;
(f)    All Taxes owed by the Seller or the Companies attributable to the
Pre-Closing Period (except to the extent otherwise provided in Section 5.06 with
respect to Property Taxes and Transfer Taxes);
(g)    all accounts payable for which Seller or the Companies are responsible
and arising from or relating to the period prior to the Closing Date (the
“Accounts Payable”);
(h)    all monetary Liabilities owed to employees related to employee grievances
filed prior to the Closing Date and arising out of the UMWA Agreements;
(i)    those Actions listed on Section 3.20(a) of the Disclosure Schedule and
all related legal fees and costs;
(j)    all Liabilities for retiree benefit obligations to retirees, their
spouses and dependents arising under or out of all previously terminated UMWA
agreements and plans;
(k)    those liabilities identified on the Balance Sheet as remaining with
Seller;
(l)    all Liabilities to the extent resulting from or arising out of or in
connection with the Seller’s or Companies’ ownership, operation, or control of
the Employee Benefit Plans that, in each case, either (i) result from or arise
out of or in connection with an act or omission prior to or upon Closing; or
(ii) result from or arise out of or in connection with an act or omission by
Seller or any Affiliate after Closing respecting an Employee Benefit Plan
retained by Seller; and
(m)    All fines and penalties associated with any NOV issued prior to the
Closing Date.
Upon the terms and subject to the conditions set forth in this Agreement, at the
Closing, Seller shall assume, pay, satisfy, perform and discharge when due the
Excluded Liabilities.



Section 1.05    The Closing. The closing of the transactions contemplated hereby
(the “Closing”) shall take place at the offices of Steptoe & Johnson, 11
Grandview Circle, Suite 200, Canonsburg, PA 15317, on the fifth (5th) Business
Day after the satisfaction or waiver of the conditions set forth in Article II
(other than those conditions that by their nature will not be satisfied until
the Closing) or at such other time, date and place as may be mutually agreed
upon by the Parties, but in no event later than the Termination Date. The date
on which the Closing actually occurs is hereinafter referred to as the “Closing
Date.”



Section 1.06    Guaranty of Amount of Inventory; Post-Closing Inventory and
Adjustment of Closing Cash.


(a)    Seller hereby guarantees that the Companies will collectively hold, as of
the Closing Date, coal inventory in (i) the raw and clean coal stockpiles at the
Cumberland Preparation Plant, and (ii) the clean coal stockpiles at Alicia
Harbor and at Labelle Dock, of no less than 50,000



--------------------------------------------------------------------------------

    Execution Version
clean coal tons (with a ton being 2,000 pounds) or clean coal equivalent tons
(based on a 68% recovery rate) (the “Minimum Inventory Amount”). No later than
three (3) Business Days after the Closing Date, Seller and Buyer shall confirm
the amount of clean coal equivalent tons collectively held by the Companies in
inventory as of the Closing Date (the “Inventory”) based on standard inventory
reports issued by each Company in the Ordinary Course of Business.
(b)    Within ten (10) Business Days after the determination of the Inventory
amount, a Closing Cash adjustment shall be made as follows:
(i)     In the event the Inventory as of the Closing Date is less than the
Minimum Inventory Amount, the Closing Cash shall be adjusted upward by the
amount of the Inventory underage, calculated as follows: The Minimum Inventory
Amount minus the Inventory in clean coal tons equivalent multiplied by
$[REDACTED] per ton (the “Final Inventory Underage”), and Seller shall pay
Cumberland the amount of such Final Inventory Underage to Buyer by wire transfer
in immediately available funds.
(ii)    In the event the Inventory as of the Closing Date is greater than the
Minimum Inventory Amount, the Closing Cash shall be adjusted downward by the
amount of Inventory overage, calculated as follows: The Inventory amount in
clean coal tons equivalent minus the Minimum Inventory Amount multiplied by
$[REDACTED] per ton (the “Final Inventory Overage”), and Buyer shall pay (or
shall cause Cumberland to pay) the amount of such Final Inventory Overage to
Seller by wire transfer in immediately available funds.



Section 1.07    Third-Party Consents. Subject to the terms of Article V, Buyer
and Seller shall use their commercially reasonable efforts to promptly obtain
all Consents of Governmental Bodies and other third parties required with
respect to the transactions contemplated by this Agreement, including, all
Consents of Governmental Bodies and other third parties listed in Section 3.03
of the Disclosure Schedules, and Buyer and Seller shall use their commercially
reasonable efforts to satisfy all conditions relating to such Consents of
Governmental Bodies and other third parties in all respects, including but not
limited to obtaining a release of Seller and its Affiliates (other than the
Companies) from any and all guarantees, indemnities, letters of credit, letters
of comfort, commitments, understandings, agreements and other obligations
related in any way to such Consents.



Article II
CONDITIONS TO CLOSING



Section 2.01    Conditions to All Parties’ Obligations. The obligations of the
Parties to consummate the transactions contemplated by this Agreement are
subject to the satisfaction or waiver of the following conditions as of the
Closing Date:
(a)    No Governmental Body shall have (i) enacted an Applicable Law that is in
effect and renders the performance of this Agreement or the consummation of any
of the material transactions contemplated by this Agreement illegal or otherwise
prohibited or (ii) formally



--------------------------------------------------------------------------------

    Execution Version
issued an Order that is in effect and prohibits the performance of this
Agreement or the consummation of any of the transactions contemplated by this
Agreement (each, a “Prohibitive Order”);
(b)    No investigation or Action before any Governmental Body seeking to
prevent or prohibit the consummation of the transactions contemplated by this
Agreement shall be pending;
(c)    Each Party shall have executed and delivered to the other the Transition
Services Agreement substantially in the form attached hereto as Exhibit A.



Section 2.02    Conditions to Buyer’s Obligations. The obligation of Buyer to
consummate the transactions contemplated by this Agreement is subject to the
satisfaction or waiver of the following conditions as of the Closing Date:
(a)    The representations and warranties set forth in (i) Article III (other
than those referred to in clauses (ii) and (iii) below) shall be true as of the
Closing Date as though then made (disregarding all qualifications or limitations
as to “materiality” or “Material Adverse Effect”), (ii) Article III that address
matters as of particular dates shall be true as of such dates (disregarding all
qualifications or limitations as to “materiality” or “Material Adverse Effect”),
except, in the case of each of clause (i) and (ii), where the failures of such
representations and warranties to be true do not, individually or in the
aggregate, constitute a Material Adverse Effect and (iii) Section 3.01
(Organization and Standing), Section 3.02 (Authority; Execution and Delivery;
Enforceability), Section 3.04 (Ownership of the Units) and Section 3.21
(Brokerage) shall be true and correct in all material respects as of the Closing
Date as though made on the Closing Date;
(b)    Seller shall have performed in all material respects all of the covenants
and agreements required to be performed by it under this Agreement at or prior
to the Closing, including the actions specified in Section 5.08;
(c)    Seller shall have delivered, or caused to be delivered, to Buyer the
certificate or certificates representing the Units or Seller shall have
delivered to Buyer evidence or other written confirmation reasonably
satisfactory to Buyer that the Units are being held in escrow by an agent of
Seller’s lenders pending confirmation of Closing and will be released to Buyer
upon such agent’s confirmation of Closing, if the Units are not certificated,
duly executed transfer instruments conveying the Units to Buyer;
(d)    Seller shall have paid to Cumberland the Closing Cash as set forth in
Section 1.02;
(e)    Seller shall have delivered to Buyer all minute books of the Companies in
their possession;
(f)    The Surety Bond Cash Collateral shall be held subject to a collateral
sharing agreement between the Seller’s sureties and Buyer’s sureties to maintain
the Surety Bond Cash Collateral in place as security for the Company Bonds until
the Company Bonds are released, at



--------------------------------------------------------------------------------

    Execution Version
which point the Surety Bond Cash Collateral shall then be held on the account of
Buyer’s sureties as security for the Replacement Bonds, exclusively;
(g)    Seller and the Companies shall have revised the tax elections for the
Companies and made the necessary filings with the IRS to cause the Companies to
be treated by the IRS as regarded entities taxed as C corporations, and Seller
shall have delivered evidence of such filings to Buyer;
(h)    Seller shall have obtained all Consents of Governmental Bodies and other
third parties required with respect to the transactions contemplated by this
Agreement, including all Consents of Governmental Bodies and other third parties
listed in Section 3.03 of the Disclosure Schedules and approval of transfers of
all Permits related to the Company Assets if not already in the name of a
Company or the Companies, as applicable, and all conditions relating to such
Consents of Governmental Bodies or other third parties shall have been satisfied
by Buyer in all respects, subject, however to Sections 5.04(b), 5.04(c) and
5.07;
(i)    Seller shall have delivered to Buyer evidence or other written
confirmation reasonably satisfactory to Buyer that all applicable mortgage, deed
of trust and UCC Lien releases required by the credit facilities described in
Section 2.03(d) of the Disclosure Schedules (the “Releases”) (i) have been
received by Seller as of the Closing, or (ii) have been properly executed and
are being held by an agent of Seller’s lender in escrow pending confirmation of
Closing and will be released to Seller upon such agent’s confirmation of the
Closing; and Seller will cause such Releases to be recorded promptly after
Closing and return the recorded Releases to Buyer;
(j)    Seller shall have transferred, or caused to be transferred, to PA Land
ownership of the property associated with the Administrative Office located
entirely within the area shown on Exhibit B, together with all buildings and
other structures, facilities or improvements currently located thereon, all
fixtures, systems, equipment and items of personal property of the Companies,
Seller and its Affiliates (to the extent primarily used in the conduct of the
business of the Companies as it is currently conducted) attached or appurtenant
thereto, and all easements, licenses, Permits, rights, and appurtenances
relating to the foregoing;
(k)    There shall not have occurred a Material Adverse Effect; and
(l)     Seller shall have assigned, or caused to be assigned, to a Company all
of the Coal Sales Agreements or Seller shall have delivered to Buyer, or caused
to be delivered to Buyer, a properly executed counterpart of the New Coal Sales
Agreement pursuant to Section 5.04(c).



Section 2.03    Conditions to the Seller’s Obligations. The obligations of
Seller to consummate the transactions contemplated by this Agreement are subject
to the satisfaction or waiver of the following conditions as of the Closing
Date:
(a)    The representations and warranties set forth in (i) Article IV (other
than those referred to in clauses (ii) and (iii) below) shall be true as of the
Closing Date as though then made (disregarding all qualifications or limitations
as to “materiality” or “Buyer Material Adverse



--------------------------------------------------------------------------------

    Execution Version
Effect”), (ii) Article IV that address matters as of particular dates shall be
true as of such dates (disregarding all qualifications or limitations as to
“materiality” or “Buyer Material Adverse Effect”), except, in the case of each
of clause (i) and (ii), where the failures of such representations and
warranties to be true do not, individually or in the aggregate, constitute a
Buyer Material Adverse Effect and (iii) Section 4.01 (Organization, Standing and
Power), Section 4.02 (Authority; Execution and Delivery; Enforceability), and
Section 4.05 (Brokerage) shall be true and correct in all material respects as
of the Closing Date as though made on the Closing Date;
(b)    Buyer shall have performed in all material respects all of the covenants
and agreements required to be performed by it under this Agreement at or prior
to the Closing;
(c)    Seller shall have obtained all Consents of Governmental Bodies and other
third parties required with respect to the transactions contemplated by this
Agreement, including all Consents of Governmental Bodies and other third parties
listed in Section 3.03 of the Disclosure Schedules and approval of transfers of
all Permits related to the Company Assets if not already in the name of a
Company or the Companies, as applicable, and all conditions relating to such
Consents of Governmental Bodies or other third parties shall have been satisfied
by Buyer in all respects, subject, however, to Sections 5.04(b), 5.04(c) and
5.07;
(d)    Seller shall have received all applicable mortgage, deed of trust and UCC
Lien releases required by the credit facilities described in Section 2.03(d) of
the Disclosure Schedules, or shall have received evidence or other written
confirmation reasonably satisfactory to Seller that such mortgage, deed of trust
and UCC Lien releases have been properly executed and are being held in escrow
pending confirmation of Closing;
(e)    Buyer shall have delivered to Seller evidence or other written
confirmation satisfactory to Seller in all respects that all applicable
Governmental Bodies have received on the Closing Date Buyer’s Replacement Bonds
and all such Replacement Bonds are sufficient in form and amount for the full
release of all applicable Company Bonds;
(f)    Seller shall have assigned, or caused to be assigned, to a Company all of
the Coal Sales Agreements or Seller shall have delivered to Buyer the New Coal
Sales Agreement, and Buyer shall have delivered, or caused to be delivered to
Seller, a properly executed counterpart thereof pursuant to Section 5.04(c);
(g)    Buyer shall have obtained the release of all obligations of Seller and
its Affiliates (other than the Companies) under the Substituted Guarantees; and
(h)    Buyer shall have delivered to Seller or caused to be delivered to Seller
all appropriate documents or instruments necessary to consummate the
transactions contemplated in this Agreement, each in form and substance
satisfactory to Seller and its counsel and executed by Buyer.






--------------------------------------------------------------------------------

Execution Version
Article III
REPRESENTATIONS AND WARRANTIES OF SELLER


Except as set forth in the disclosure schedules delivered by Seller to Buyer on
the date of this Agreement (the “Disclosure Schedules”), Seller hereby
represents and warrants to Buyer that the statements contained in this Article
III are correct and complete as of the date of this Agreement and will be
correct and complete as of the Closing Date.



Section 3.01    Organization and Standing. Each Seller is a limited liability
company duly organized, validly existing and in good standing under the laws of
the jurisdiction in which it is organized. The Companies are limited liability
companies duly organized, validly existing and in good standing under the laws
of the State of Delaware. As of the date of this Agreement and as of the Closing
Date, each Company has full limited liability company power and authority, as
applicable, necessary to enable such Company to own, lease or otherwise hold its
properties and assets and to carry on its business as presently conducted and is
duly qualified to do business and in good standing in each jurisdiction in which
the conduct or nature of its business or the ownership, leasing or holding of
its properties makes such qualification necessary, except such jurisdictions
where the failure to be so qualified or in good standing would not reasonably be
expected to have a Material Adverse Effect. As of the date of this Agreement and
as of the Closing Date, in respect of each Company, Seller has made available to
Buyer true and complete copies of each Company’s certificate of organization and
each Company’s limited liability company agreement, as may have been amended.



Section 3.02    Authority; Execution and Delivery; Enforceability. Each Seller
has full limited liability company power, authority and capacity to execute and
deliver this Agreement (and any other certificate, agreement, document or other
instrument to be executed and delivered by such Seller in connection with this
Agreement (collectively, the “Seller Ancillary Documents”)) and to perform its
obligations hereunder and consummate the transactions contemplated hereby. The
execution and delivery by each Seller of this Agreement and any Seller Ancillary
Documents, the performance of its obligations hereunder and thereunder and the
consummation of the transactions contemplated hereby have been duly and validly
authorized by all necessary limited liability company action on the part of such
Seller. Each Seller has duly executed and delivered this Agreement (and as of
the Closing Date will have duly executed and delivered the Seller Ancillary
Documents), and this Agreement and the Seller Ancillary Documents constitute the
valid and binding obligation of such Seller, enforceable against it in
accordance with their terms, except to the extent that enforcement may be
affected by laws relating to bankruptcy, reorganization, insolvency and
creditors’ rights and by the availability of injunctive relief, specific
performance and other equitable remedies.



Section 3.03    No Conflicts. Except as set forth in Section 3.03 of the
Disclosure Schedules, and subject to Section 4.10:
(a)    Except for the Consents, the execution and delivery by Seller of this
Agreement, the performance by Seller of the terms hereof, the consummation of
the transactions contemplated



--------------------------------------------------------------------------------

    Execution Version
hereby and by the Seller Ancillary Documents and compliance by Seller with the
terms hereof and thereof do not or will not, as the case may be, conflict with,
or result in any violation of or default (with or without notice or lapse of
time, or both) under, or give rise to a right of termination, cancellation,
modification, or acceleration of any obligation or to loss of a material benefit
under, or result in the creation of any Lien upon any of the Company Assets
under, any provision of, or otherwise require any Action, consent, approval,
Order, authorization, registration, declaration or filing with respect to (i)
the governing instruments of Seller or the Companies, (ii) any Material Contract
to which either Seller or its Affiliates or one or more of the Companies is a
party or by which any of the Company Assets are bound or (iii) any Order entered
by or with any Governmental Body or Applicable Law applicable to the Companies
or the Company Assets, other than, in the case of clauses (ii) and (iii) above,
any such items that would not reasonably be expected to have a Material Adverse
Effect.
(b)    Except as set forth on Section 3.03 of the Disclosure Schedules, no
material consent, approval, license, Permit, Order or authorization (“Consent”)
of or registration, declaration or filing with any Governmental Body or third
parties is required to be obtained or made by Seller or the Companies or with
respect to the Company Assets in connection with the execution and delivery of
this Agreement and the consummation of the transactions contemplated hereby, in
each case other than any Consent that may be required solely by reason of the
participation of Buyer (as opposed to any other third party) in the transactions
contemplated hereby.



Section 3.04    Ownership of the Units. As of the Closing Date, Seller is or
will be the record owner(s), or direct or indirect parents of the record
owner(s), of all of the Units. On the Closing Date, Seller shall transfer, or
cause to be transferred, to Buyer good title to the Units free and clear of all
Liens other than Liens created by or on behalf of Buyer and applicable federal
and state securities law restrictions.



Section 3.05    Membership Interests of the Companies.
(a)    The Units constitute 100% of the total issued and outstanding membership
interests in the Companies. Except for the Units, there are no membership units
or other equity securities of the Company issued, reserved for issuance or
outstanding, and the Units are duly authorized and validly issued, and are not
subject to, and were not issued in violation of, any purchase option, call
option, right of first refusal, preemptive right, or any similar right. There
are no options, warrants, rights, convertible or exchangeable securities,
“phantom” equity rights, appreciation rights, performance units, commitments,
Contracts, arrangements or undertakings of any kind to which any Company is a
party or by which any Company is bound (i) obligating the Companies to issue,
deliver or sell, or cause to be issued, delivered or sold, additional membership
units or other equity interests in, or any security convertible into or
exercisable for or exchangeable into any membership units or other equity
interest in, the Companies, or (ii) obligating the Companies to issue, grant or
enter into any such option, warrant, right, security, commitment, Contract,
arrangement or undertaking. There are no outstanding contractual obligations of
the Companies to repurchase, redeem or otherwise acquire any membership units or
other equity interests of the Company.



--------------------------------------------------------------------------------

    Execution Version
(b)    The Companies have never owned and do not currently own, directly or
indirectly, any capital stock, membership interest, partnership interest, joint
venture interest or other equity interest in any Person.



Section 3.06    Financial Statements; No Undisclosed Liabilities.
(a)    Section 3.06 of the Schedules sets forth the unaudited balance sheets of
the Companies for the period ending September 30, 2020 (the “Balance Sheet”) and
the related consolidated statements of income of the Companies for the
nine-month period then ended (the financial statements described in this
sentence, collectively, the “Financial Statements”). The Financial Statements
have been prepared in accordance with GAAP (apart from the absence of notes
that, if presented, would not differ materially from those included in the
Balance Sheet) and from the books and records of the Companies and their
Affiliates in a consistent manner and fairly present in all material respects
the financial condition and results of operations of the Company as of the dates
thereof and for the respective periods indicated therein.
(b)    There are no Liabilities of the Companies of a type required to be
disclosed or provided for in the Financial Statements or the notes thereto in
accordance with GAAP except for (i) as disclosed, reflected or reserved for in
the Financial Statements, including the notes thereto, (ii) Liabilities and
obligations incurred in the Ordinary Course of Business, consistent with past
practice of the Companies since the date of the Balance Sheet and not reasonably
expected to have (individually or in the aggregate) a Material Adverse Effect,
or (iii) incurred in connection with this Agreement or the transactions
contemplated hereby.



Section 3.07    Assets.
(a)    Section 3.07(a) of the Disclosure Schedules sets forth a list of material
equipment, including preparation plants, railroad equipment and facilities,
conveyor systems, loading and barge equipment and related facilities, that will
be owned or leased by the Companies as of the Closing and following the
Reorganization (the “Equipment and Facilities”). Except as set forth in Section
3.07(a) of the Disclosure Schedules, the Companies will, as of the Closing and
following the Reorganization, have good and marketable title to, or in the case
of leased or subleased assets, valid and binding leasehold, license or similar
interest in, the Equipment and Facilities, in each case free and clear of all
Liens created by, through or under Seller or its Affiliates, except (i) Liens as
are set forth in Section 3.07(a) of the Disclosure Schedules, (ii) Liens arising
from acts of Buyer or its Affiliates, and (iii) Permitted Liens. The Equipment
and Facilities include (and immediately after the Closing will include) all of
the material equipment assets and facilities necessary for the conduct of the
business of the Companies as it is currently conducted.
(b)    Section 3.07(b)(i) of the Disclosure Schedules sets forth a list of all
conventional, shallow oil and gas wells that will be owned or controlled by the
Companies as of the Closing and following the Reorganization (the “Conventional
Wells”). Section 3.07(b)(ii) of the Disclosure Schedules sets forth a list of
all coalbed methane wells that will be owned or controlled by the Companies as
of the Closing and following the Reorganization (the “CBM



--------------------------------------------------------------------------------

    Execution Version
Wells”). The Companies will, as of the Closing and following the Reorganization,
have all rights to operate the wellbores of the Conventional Wells and the CBM
Wells necessary for the conduct of the business of the Companies as it is
currently conducted.
(c)    This Section 3.07 does not relate to real property or interests in real
property, such items being the subject of Section 3.08, or to Intellectual
Property, such items being the subject of Section 3.09.



Section 3.08    Real Property.
(a)    Section 3.08(a) of the Disclosure Schedules sets forth a list of the
Company Owned Properties (the “Company Owned Properties List”). Companies will,
as of the Closing, own interests in the Company Assets conveyed to a Company or
its predecessor in title by the Instruments listed on the Company Owned
Properties List, subject to the out-conveyances described on the Company Owned
Properties List, and in each case, those interests will be free and clear of all
Liens created by, through or under Seller or its Affiliates, except for
Permitted Liens.
(b)    Section 3.08(b) of the Disclosure Schedules sets forth a list of the
Company Leases held by the Companies, subject to the Company Coal Out Leased
Properties described in Section 3.08(b-1) of the Disclosure Schedules (Schedules
3.08(b) and 3.08(b-1) together the “Company Leased Properties List”). The
Companies will, as of the Closing, control the leasehold interests listed on the
Company Leased Properties List, and in each case, those interests will be free
and clear of all Liens created by, through or under Seller or its Affiliates,
except for Permitted Liens.
(c)    The Companies will, as of the Closing, own or control: (i) the interests
in the Pittsburgh No. 8 seam of coal, acquired by or leased to the Companies,
Seller or its Affiliates within and underlying the Company Owned Properties and
Company Leases located entirely within the area shown on Exhibits C-1 and C-2;
and (ii) the preparation plants, refuse areas, railroad and the Alicia Harbor
and Labelle Dock facilities on, within or underlying the Company Owned
Properties, Company Leases and Company Leased Surface Properties (which “Company
Leased Surface Properties” are described in Section 3.08(c) of the Disclosure
Schedules), further depicted on Exhibit C-3, C-4 and C-5, and in each case, are
free and clear of all Liens created by, through or under Seller or its
Affiliates, except for Permitted Liens.
(d)    Seller has made available to Buyer true and complete copies of the
Company Leases (including all amendments and exhibits thereto). All Company
Leases are valid and binding obligations of the Companies and in full force and
effect and are enforceable by the Companies in accordance with their terms,
except to the extent that enforcement may be affected by Applicable Laws
relating to bankruptcy, reorganization, insolvency and creditors’ rights. Each
Company has performed all material obligations required to be performed by it to
date under the Company Leases applicable to it, and it is not (with or without
the lapse of time or the giving of notice, or both) in breach or default in any
material respect thereunder and, to Seller’s Knowledge, no other party to the
Company Leases is (with or without the lapse of time or the giving of notice, or
both) in breach or default in any material respect thereunder. The Companies are
not participating in any discussions or negotiations regarding modification of
or amendment



--------------------------------------------------------------------------------

    Execution Version
to any Company Lease or entry into any new Company Lease. Section 3.08(d) of the
Disclosure Schedules identifies each Company Lease that requires the consent of
or notice to the other party thereto to avoid any breach, default or violation
of such Company Lease in connection with the transactions contemplated hereby.
(e)    To Seller’s Knowledge, Section 3.08(e) of the Disclosure Schedules
identifies the properties within the Coal Mining Area, depicted as “Adverse or
Other Issues Related to Title” on Section 3.08(e-1) of the Disclosure Schedules
for which a Company may own or control less than 100% undivided interest in the
Pittsburgh No. 8 seam of coal or to which other title impediments may exist as
set forth on the narrative portion of Section 3.08 (e-1) of the Disclosure
Schedules as of the Closing Date.



Section 3.09    Intellectual Property.
(a)    No material Intellectual Property used in or necessary for the conduct of
the operations of the Companies are subject to any outstanding Order or Contract
materially restricting the use thereof by the Companies or materially
restricting the licensing thereof by the Companies to any Person and to Seller’s
Knowledge, the Companies have not infringed, misappropriated or otherwise
violated, in any material respect, any Intellectual Property of any other
Person, except as would not reasonably be expected to have a Material Adverse
Effect.
(b)    As of the date of this Agreement, there are no Actions pending or, to
Seller’s Knowledge, threatened against the Companies, which allege infringement,
misappropriation or other violation, in any material respect, of any
Intellectual Property of any other Person which, if determined adversely to the
Companies, would reasonably be expected to result in a Material Adverse Effect.
(c)    Notwithstanding anything elsewhere in this Agreement to the contrary, the
representations and warranties in this Section 3.09 are the sole and exclusive
representations and warranties in this Agreement concerning the infringement or
misappropriation of any other Person’s Intellectual Property.



Section 3.10    Contracts.
(a)    Section 3.10(a) of the Disclosure Schedules lists or incorporates by
reference each of the following material Contracts to which any Company is a
party, or that will be binding on any Company as of the Closing Date, assuming
requisite Consents are obtained (collectively the “Material Contracts”),
expressly excluding, however, the Excluded Assets notwithstanding whether any
such Excluded Asset is described in Section 3.10(a) of the Disclosure Schedules:
(i)    the UMWA Agreements, and other material collective bargaining agreements
or other Contracts with any labor organization, union or association;
(ii)    material Contracts (other than this Agreement) between or among any of
the Companies, on one hand, and the Seller or any of its Affiliates on the other
hand;



--------------------------------------------------------------------------------

    Execution Version
(iii)    Contracts under which any Company has borrowed any money from, or
issued any note, bond, debenture or other evidence of Indebtedness to, any
Person (other than the Company) or any other note, bond, debenture or other
evidence of Indebtedness of such Company (other than in favor of such Company);
(iv)    Contracts (including any so-called take-or-pay or keepwell agreements)
under which (A) Seller or Affiliate of Seller other than the Companies, has
directly or indirectly guaranteed Indebtedness, Liabilities or obligations of a
Company or the Companies (“Contura Guaranty”) or (B) the Companies have directly
or indirectly guaranteed Indebtedness, Liabilities or obligations of any Person,
other than the Companies (in each case other than endorsements for the purpose
of collection in the Ordinary Course of Business) or arrangements that will be
terminated prior to Closing;
(v)    Contracts under which the Companies have made any advance, loan,
extension of credit or capital contribution to, or other investment in, a Person
(other than the Companies and other than extensions of trade credit and other
advances of operating expenses in the Ordinary Course of Business;
(vi)    Contracts (other than in the Ordinary Course of Business) that involve
any exchange traded, over the counter or other swap, cap, floor, collar, futures
Contract, forward Contract, option or any other derivative financial instrument
or Contract, based on any commodity, security, instrument, asset, rate, or index
of any kind or nature whatsoever, whether tangible or intangible, including
commodities, emissions allowances, renewable energy credits, currencies,
interest rates, foreign currency and other indices;
(vii)    Contracts (other than this Agreement) relating to the acquisition or
disposition of any business (whether by merger, sale of stock, sale of assets or
otherwise);
(viii)    Contracts for the sale of any material asset (whether individually or
when aggregated together with other like Contracts) of the Companies (other than
inventory sales in the Ordinary Course of Business) or the grant of any
preferential rights to purchase any such material asset, except in connection
with real property interests that are not material;
(ix)    any Contract or agreement, except for those entered into in the Ordinary
Course of Business for settlement of damages or potential damages under the
Mining Subsidence Act, entered into by the Companies since May 7, 2019 in
connection with the settlement or other resolution of any Action;
(x)    any Contract that provides for an increased payment or benefit, or
accelerated vesting, upon the execution of this Agreement or in connection with
the transactions contemplated hereby;
(xi)    except in connection with real property interests that are not material,
any Contract granting to any Person an option, excluding volume optionality
and/or deferral



--------------------------------------------------------------------------------

    Execution Version
options under any Coal Sales Agreement, or a first refusal, first-offer, “most
favored nation” or similar preferential right to purchase or acquire any assets,
except for those entered into in the Ordinary Course of Business;
(xii)    except in connection with real property interests, any Contract for the
granting or receiving of a license or sublicense or under which any Person is
obligated to pay or has the right to receive a royalty, license fee or similar
payment;
(xiii)    any Contract for which a Company or the Companies may acquire
products, goods or services (the “Sourcing Contracts”), except as may be
excluded as an Excluded Assets, and in any such case which, individually, is in
excess of $125,000, but excluding any purchase orders for the purchase of goods
or services in the Ordinary Course of Business;
(xiv)    the Retention Agreements and any severance or employment agreements;
(xv)    all Coal Sales Agreements, except as may be excluded as an Excluded
Asset;
(xvi)    Contracts prohibiting or limiting the ability of any Company to engage
in any business activity or compete with any Person; and
(xvii)    Contracts involving the transportation, loading or storage of coal.
(b)    All Material Contracts are valid and binding obligations of the Companies
and in full force and effect and are enforceable by the Companies in accordance
with their terms, except (i) to the extent that enforcement may be affected by
Applicable Laws relating to bankruptcy, reorganization, insolvency and
creditors’ rights and by the availability of injunctive relief, specific
performance and other equitable remedies or (ii) in any non-material respect.
Each Company has performed all material obligations required to be performed by
it to date under the Material Contracts applicable to it, and it is not (with or
without the lapse of time or the giving of notice, or both) in breach or default
in any material respect thereunder and, to Seller’s Knowledge, no other party to
the Material Contract is (with or without the lapse of time or the giving of
notice, or both) in breach or default in any material respect thereunder.
(c)    With respect to the Coal Sales Agreements, Exhibit I sets forth a summary
of the terms and conditions of each of the Coal Sales Agreements.



Section 3.11    Tax Matters.
(a)    The Companies have complied in all material respects with all Applicable
Laws relating to Taxes. The Companies have filed or will file when due all
material Tax Returns that are required to be filed by the Companies prior to the
Closing and have paid or will timely pay, or Seller will reimburse Buyer (in the
event Buyer must remit the taxes directly on behalf of the Companies) for, all
Taxes shown as due thereon. The Companies have a booked obligation for deferred
payroll tax pursuant to the Cares Act related to the Pre-Closing Period. All
material



--------------------------------------------------------------------------------

    Execution Version
Taxes which the Companies are (or have been) obligated to withhold from amounts
owing to its employees (individually or in the aggregate) have been fully and
timely withheld.
(b)    Except as set forth in Section 3.11(b) of the Disclosure Schedules, there
is no material dispute or claim concerning any Tax Liability of the Companies
claimed or raised by any Taxing Authority of which the Companies have received
written notice. The Companies have not waived any statute of limitations in
respect of material Taxes beyond the date hereof or agreed to any extension of
time beyond the date hereof with respect to a material Tax assessment or
deficiency. There is no Tax deficiency outstanding, proposed or assessed against
the Companies, of which the Companies have received written notice. No Tax
Returns with respect to the Companies are in the process of being audited or
threatened to be audited.
(c)    From and since June 15, 2016, each Company has been a limited liability
company under the laws of the State of Delaware and a disregarded entity for
Federal Tax purposes. Immediately prior to the Closing Date, the Companies will
make the necessary filings with the IRS to be regarded entities taxed as a C
corporation for Federal tax purposes.
(d)    To Seller’s Knowledge, there are no Liens for Taxes on the Company Assets
except for Permitted Liens.
(e)    None of the Companies has engaged in any “listed transaction” within the
meaning of Treasury Regulation Section 1.6011-4(b)(2).
(f)    None of the Companies is a party to or bound by any Tax allocation,
sharing or indemnity agreements or arrangements (excluding, for the avoidance of
doubt, any commercial agreements or contracts that are not primarily related to
Taxes). Other than with respect to such commercial agreements or contracts that
are not primarily related to Taxes, none of the Companies has any liability for
the Taxes of any Person under Treasury Regulations Section 1.1502-6 (or any
corresponding provisions of state, local or foreign Tax law), or as a transferee
or successor, or by contract or otherwise.
(g)    None of the Companies has constituted either a “distributing corporation”
or a “controlled corporation” in a distribution of stock intended to qualify for
tax-free treatment under Section 355 of the Code (i) in the two years prior to
the date of this Agreement or (ii) in a distribution which could otherwise
constitute part of a “plan” or “series of related transactions” (within the
meaning of Section 355(e) of the Code) in conjunction with the transactions
contemplated by this Agreement, prior to the date of this Agreement.
(h)    Nothing in this Section 3.11 or otherwise in this Agreement shall be
construed as a representation or warranty of the Seller with respect to (i) the
amount or availability in a Post-Closing Period of any Tax assets generated or
arising in or in respect of a Pre-Closing Period or (ii) any Tax positions that
Buyer or any of its Affiliates may take in or in respect of a Post-Closing
Period. Notwithstanding anything elsewhere in this Agreement to the contrary,
the representations and warranties set forth in this Section 3.11 are the sole
and exclusive representations and warranties in this Agreement concerning Tax
matters.






--------------------------------------------------------------------------------

Execution Version
Section 3.12    Employee Benefits.
(a)    Section 3.12(a) of the Disclosure Schedules identifies each Employee
Benefit Plan. Section 3.12(a) further identifies each Employee Benefit Plan of
the Companies that will remain in effect after Closing until December 31, 2020
(and then cease at such date), and each Employee Benefit Plan that will cease at
Closing (subject to continued availability as provided in the Transition
Services Agreement). Each Employee Benefit Plan has been funded, maintained and
administered and complies, and since May 7, 2019 has complied, in form and
operation with its terms and all applicable Laws including, but not limited to,
ERISA, the Code, the Securities Act, the Exchange Act, the Age Discrimination in
Employment Act, or any regulations or rules promulgated thereunder, and all
filings, disclosures and notices required by ERISA, the Code, the Securities
Act, the Exchange Act, the Age Discrimination in Employment Act and any other
applicable law have been timely made, in each case, in all material respects.
Each Employee Benefit Plan that is intended to be tax-qualified has received a
favorable determination letter from the Internal Revenue Service (the “IRS”) or
is entitled to rely upon the opinion letter issued to any prototype or volume
submitter plan which has been adopted, and to Seller’s Knowledge no event has
occurred that could result in the loss of tax-qualified status of such Employee
Benefit Plan. Except as set forth in Section 3.12(a) of the Disclosure
Schedules, (i) the Companies have not made any commitment or taken any action to
adopt or establish any additional employee benefit plans or to materially
increase the benefits under any of the Employee Benefit Plans, and (ii) no
action has been taken to correct any defects with respect to any Employee
Benefit Plan under any correction procedure of the IRS, and no such action is
required. No Employee Benefit Plan is under audit by the IRS or the Department
of Labor. No fiduciary of any Employee Benefit Plan has any Liability for breach
of fiduciary duty or any other failure to act or comply in connection with the
administration of or investment of the assets of any Employee Benefit Plan.
(b)    Except as set forth on Section 3.12(b) of the Disclosure Schedules, the
Companies do not, nor does any ERISA Affiliate of the Companies or any
predecessor thereof, sponsor, maintain, contribute to or have any Liability with
respect to, and has not in the past sponsored, maintained, contributed to or had
any Liability with respect to, any plan subject to Title IV of ERISA, Section
302 of ERISA or Section 412 of the Code, any multiemployer plan as defined in
Section 3(37) of ERISA, any multiple employer plan as defined in Section 413 of
the Code, any multiple employer welfare arrangement as defined in Section 3(40)
of ERISA or any funded welfare plan as defined in Section 419 of the Code, any
voluntary employees beneficiary association within the meaning of Code Section
501(c)(9), or any plan that provides coverage either (A) primarily for the
benefit of employees who reside outside of the United States or (B) for any
persons who are not resident in the United States and are not United States
Citizens.
(c)    Neither the Companies nor any ERISA Affiliate has engaged in any
transaction that would cause the Buyer to be subject to any Liability under
Section 4069 of ERISA. Except as set forth on Section 3.12(c) of the Disclosure
Schedules, neither the Companies nor any ERISA Affiliate has incurred any
Liability under Title IV of ERISA which could become a Liability of the Buyer
following the Closing and no event has occurred with respect to any Employee
Benefit Plan that could result in any such Liability to the Buyer. The Companies
have not engaged in



--------------------------------------------------------------------------------

    Execution Version
any nonexempt “prohibited transaction” under Section 406 of ERISA or Section
4975 of the Code in connection with which the Buyer could be subject to any
Liability. There are no material pending or, to the Seller’s Knowledge,
threatened claims or Action involving any Employee Benefit Plan (other than
routine claims for benefits) or any other litigation involving any Employee
Benefit Plan that could reasonably be expected to result in any such Liability
to the Buyer. To the Knowledge of Seller, except as set forth on Section 3.12(c)
of the Disclosure Schedules, there is no pending investigation or enforcement
action by the PBGC, the Department of Labor or IRS or any other governmental
agency with respect to any Employee Benefit Plan. None of Seller or the
Companies or any ERISA Affiliate (a) has provided, or would reasonably be
expected to be required to provide, security to any Employee Benefit Plan
pursuant to Section 401(a)(29) of the Code, and (b) has taken any action, or
omitted to take any action, that has resulted, or would reasonably be expected
to result, in the imposition of a lien under Section 430(k) of the Code or
pursuant to ERISA. Each Employee Benefit Plan which is exempt from certain
disclosure requirements of ERISA as a “top hat” plan, has timely filed the
exemption letter required by the Department of Labor. No Employee Benefit Plan
that is subject to the minimum funding standards of ERISA or the Code has failed
to meet the minimum funding standard within the meaning of Sections 412, 430 or
436 of the Code or Sections 206(g), 302 or 303 of ERISA, whether or not waived.
All contributions required to have been made by the Companies to any Employee
Benefit Plan pursuant to Law (including ERISA and the Code) or the terms of such
Employee Benefit Plan or pursuant to any employee benefit arrangements under any
collective bargaining agreement to which any of the Companies is a party on or
before the date of this Agreement have been made within the time prescribed by
such Applicable Law or the terms of such Employee Benefit Plan, and all benefits
accrued under any unfunded Employee Benefit Plan have been paid, accrued or
otherwise adequately reserved in accordance with GAAP, and each of Seller and
the Companies have performed all material obligations required to be performed
under all Employee Benefit Plans with respect to which any of the Companies or
any ERISA Affiliate of any of the Companies has an obligation to contribute.
Insofar as the representation made in the previous sentence applies to Sections
4064, 4069 or 4204 of Title IV of ERISA, it is made with respect to any Employee
Benefit Plan, program, agreement or arrangement subject to Title IV of ERISA to
which the Companies, or any ERISA Affiliate made, or was required to make,
contributions during the five (5)-year period ending on the last day of the most
recent plan year ended prior to the Closing Date. All insurance premiums with
respect to the Employee Benefit Plans for all periods prior to the Closing Date
have been timely paid in full.
(d)    Except as set forth on Section 3.12(d) of the Disclosure Schedules, no
Employee Benefit Plan provides benefits, and, to the Knowledge of Seller, there
has been no communication by Seller or the Companies employees that would
reasonably be expected to constitute a promise or guarantee by Seller or the
Companies to such employees regarding the availability of benefits, including
death, long term care insurance or medical benefits (whether or not insured),
with respect to employees of the Companies beyond their retirement or other
termination of service, other than as required by COBRA or similar state or
local Law.
(e)    Except as set forth on Section 3.12(e) of the Disclosure Schedules, there
are no pending, promised or committed, whether legally binding or not,
undertakings to create or



--------------------------------------------------------------------------------

    Execution Version
terminate any Employee Benefit Plan or to make improvements, increases or
changes to any Employee Benefit Plan, nor is there any pattern of ad hoc benefit
increases under any Employee Benefit Plan that may be or become enforceable
against the Buyer following the Closing Date.
(f)    With respect to each Employee Benefit Plan, the Companies have made
available to the Buyer correct and complete copies of each of the following
documents, to the extent applicable: (i) the Employee Benefit Plan document,
trust agreement and any amendments thereto, (ii) the three (3) most recently
filed annual reports and actuarial reports, (iii) the most recent summary
Employee Benefit Plan description, (iv) the most recent determination or opinion
letter received from the IRS, (v) insurance Contracts, (vi) investment
management agreements and (vii) third party administration agreements, and
(viii) any Form 5310 or Form 5330 filed with the IRS within the past three years
or earlier if receipt of a determination letter respecting such filing is still
pending; and (ix) the most recent nondiscrimination tests performed under ERISA
and the Code (including 401(k) and 401(m) tests).
(g)    Except as disclosed in Section 3.12(g) of the Disclosure Schedules, there
are no severance, termination, retention, “golden parachute,” transaction bonus
or other similar payments to, or the creation, acceleration or vesting of any
right or interest for the benefit of, any present or former personnel of the
Companies which become payable as a result of the consummation of the
transactions contemplated by this Agreement, whether alone or in connection with
any other event. The execution, delivery of, and performance by Seller and the
Companies, or any of them, (or by Buyer or by reason of Buyer’s assumption of
obligations of Seller or the Companies or any of them that exist immediately
prior to the Closing) of its obligations under the transactions contemplated by
this Agreement (either alone or upon the occurrence of any additional or
subsequent event) will not (i) except as disclosed on Section 3.12(g) of the
Disclosure Schedule, result in any payment (whether of severance pay or
otherwise), acceleration, forgiveness of indebtedness, vesting, distribution,
increase in benefits or obligation to fund benefits with respect to any current,
former or retired employees, officers, consultants, independent contractors,
agents or directors of Seller, the Companies or any affiliate; (ii) result in
the triggering or imposition of any restrictions or limitations on the right of
the Companies to amend or terminate any Employee Benefit Plan; or (iii) except
as disclosed on Section 3.12(g) of the Disclosure Schedule, result in any
“excess parachute payments” within the meaning of Section 280G(b)(1) of the Code
that would result in a deduction disallowance under Code Section 280G(a) on the
part of the Buyer, the Companies or any of them. None of the Companies maintains
any compensation plans, programs, agreements or arrangements the payments under
which would not reasonably be expected to be deductible for federal income tax
purposes for calendar year 2020 as a result of the limitations under Section
162(m) of the Code and the regulations issued thereunder. None of the Companies
has any obligation to pay any gross-up or reimbursement for taxes under Section
4999 of the Code with respect to this or any prior transaction. With respect to
each Employee Benefit Plan that is a “nonqualified deferred compensation plan”
(as defined under Section 409A(d)(1) of the Code), (i) such plan has been
operated and administered in compliance with Section 409A of the Code or (ii)
any payments under such plan have been earned and vested on or prior to December
31, 2004, and such plans have not been materially modified other than
modifications to comply with Code Section 409A and the regulations promulgated
thereunder. None of the Companies has entered into or assumed



--------------------------------------------------------------------------------

    Execution Version
any agreement or arrangement to, and do not otherwise have any obligation to,
indemnify or hold harmless any Person (or to provide any gross-up or
reimbursement of any penalty, interest or taxes to any Person) for any material
Liability that results from the failure to comply with the requirements of
Section 409A of the Code and the regulations promulgated thereunder. None of the
Companies has made any agreement, taken any action, or omitted to take any
action that would reasonably be expected to subject any of the Companies to any
obligation to report any amount or withhold any amount as includable in income
and subject to tax, interest or any penalty by any service provider to any of
the Companies under Section 409A of the Code.
(h)    No Employee Benefit Plan is subject to the Applicable Laws of any
jurisdiction outside the United States.



Section 3.13    Company Employees
(a)    Section 3.13(a)(i) of the Disclosure Schedules sets forth a correct and
complete list of all of the employees of the Companies as of the date of this
Agreement, specifying, as applicable, the annual salary or hourly wages, bonuses
as of the date of this Agreement, commission or fee rates as of the date of this
Agreement, date of hire or commencement of engagement, position, and employment
or engagement status (active or description of leave) and accrued vacation for
such employee. Section 3.13(a)(ii) of the Disclosure Schedules contains a
correct and complete list of all officers and directors of the Companies as of
the date of this Agreement, specifying their positions. Except as indicated in
Section 3.13(a)(iii) of the Disclosure Schedules, the employment of all
employees is “at will” and may be terminated by the employing entity at any
time, for any reason or no reason, in accordance with Applicable Law. No
individual listed in Section 3.13(a)(i) of the Disclosure Schedules is located
outside of the United States.
(b)    Section 3.13(b) of the Disclosure Schedules lists all employees covered
by any written non-competition, non-solicitation or non-disparagement agreement
with the Companies, and the Seller has made available to the Buyer correct and
complete copies of each such agreement, as well as copies of any confidentiality
or other agreement covering proprietary information.
(c)    Prior to the Closing, Seller shall cause those certain salaried employees
of the Companies identified on Section 3.13(c) of the Disclosure Schedules (the
“Retained Employees”) to be transferred to the Seller or its Affiliates(s)
(other than the Companies) (the “Retained Employee Transfer”). The Retained
Employee Transfer shall not constitute a Material Adverse Effect.
(d)    Prior to the Closing, Seller shall cause those certain salaried employees
of Maxxim Shared Services LLC identified on Section 3.13(d) of the Disclosure
Schedules (the “Maxxim Employees”) to be transferred from Maxxim Shared Services
LLC to Cumberland.
(e)    With respect to the (i) the Maxxim Employees and (ii) the salaried
employees of the Companies other than the Retained Employees, as identified on
Section 3.13(a)(i) of the Disclosure Schedules (“Transferred Salaried
Employees”), Buyer agrees to provide the same severance package as set forth in
the Severance Plan for Salaried Employees dated July 26, 2016, a copy of which
is attached hereto as Exhibit D, to any Transferred Salaried Employee



--------------------------------------------------------------------------------

    Execution Version
terminated by the Companies or the Buyer or any Affiliate of the Buyer on or
before December 31, 2022. Buyer agrees that the employment of any Transferred
Salaried Employee will not be terminated by the Companies or the Buyer or any
Affiliate of the Buyer prior to the date that is two (2) Business Days after the
Closing Date.
(f)    The Transferred Salaried Employees and the union employees of the
Companies, as identified on Section 3.13(a) of the Disclosure Schedules are
collectively the “Transferred Employees.”



Section 3.14    Labor Matters/Employee Related Liabilities.
(a)    As of the date of this Agreement, except as set forth on Section 3.14(a)
of the Disclosure Schedules:
(i)    The Companies are not parties to any collective bargaining agreement with
any labor organization or other representative of any Company employees, nor is
any such agreement presently being negotiated by any Company;
(ii)    There are no unfair labor practice complaints pending against the
Companies before the National Labor Relations Board or any other labor relations
tribunal or authority;
(iii)    There are no strikes, work stoppages, slowdowns, lockouts, material
arbitrations or material grievances, or other material labor disputes pending
or, to Seller’s Knowledge, threatened against or involving the Companies;
(iv)    To Seller’s Knowledge, since May 7, 2019, the Companies have at all
times been in compliance in all material respects with all Applicable Laws
respecting employment and employment practices, terms and conditions of
employment, or wages and hours of work;
(v)    To Seller’s Knowledge, there are no open (i) Workers’ Compensation
Liabilities or claims or (ii) black lung claims under the Black Lung Benefits
Act of 1972, 30 U.S.C. Sections 901 et seq., the Federal Mine Safety and Health
Act of 1977, 30 U.S.C. Sections 801 et seq., the Black Lung Benefits Reform Act
of 1977, Pub. L. No. 95-239, 92 Stat. 95 (1978), or the Black Lung Benefits
Amendments of 1981, Pub. L. No. 97-119, Title II, 95 Stat. 1643, in each case as
amended, except as set forth in Section 3.14(a)(v) of the Disclosure Schedules;
(vi)    All open Workers’ Compensation and black-lung claims filed against a
Company or the Companies are either self-insured by Seller or fully insured by
Seller through a third-party insurance carrier. Section 3.14(a)(vi) of the
Disclosure Schedule contains a complete description of Seller’s Workers’
Compensation and black lung insurance programs;



--------------------------------------------------------------------------------

    Execution Version
(vii)    To Seller’s Knowledge, the Companies have correctly classified all
individuals who have provided services to the Companies as independent
contractors or former independent contractors and have correctly classified all
employees and former employees as either exempt or non-exempt under the Fair
Labor Standards Act (“FLSA”) and applicable similar state Applicable Laws. To
Seller’s Knowledge, no individual has been engaged by the Companies as or in the
capacity of an independent contractor or been classified by the Companies as
exempt under the FLSA who does not qualify for such status under all Applicable
Laws. To Seller’s Knowledge, the Companies have made all payments of overtime
compensation required by Applicable Laws;
(viii)    To Seller’s Knowledge, since May 7, 2019, (i) no allegations of sexual
harassment or sexual misconduct have been made against any officer, director,
manager or employee of the Companies, and (ii) the Companies have not entered
into any settlement agreement relating to allegations of sexual harassment or
sexual misconduct by any officer, director, manager or employee of the
Companies; and
(ix)    To Seller’s Knowledge, the Companies have paid in full to all applicable
employees and former employees any material amounts for wages, salaries,
commissions, bonuses, benefits, cash outs of accrued unused vacation, paid
time-off or other leave and severance and any other amounts due upon termination
of employment that are due and payable.
(b)    Except as set forth on Section 3.14(b) of the Disclosure Schedules or to
the extent all material Liabilities have been satisfied, the Companies have not
in the prior two-year period effectuated (i) a “plant closing” (as defined in
the U.S. Worker Adjustment and Retraining Notification Act of 1988 (the “WARN
Act”)) affecting any site of employment or one or more facilities or operating
units within any site of employment or facility used by the Companies, or (ii) a
“mass layoff” (as defined in the WARN Act) affecting the Companies’ sites of
employment or facilities, nor have the Companies been affected by any
transaction or engaged in layoffs or employment terminations sufficient in
number to trigger application of any similar state or local law.



Section 3.15    Absence of Changes or Events. Except as contemplated by this
Agreement (including, for the avoidance of doubt, the Reorganization), from May
1, 2020 to the date of this Agreement, each of the Companies has conducted its
business in the Ordinary Course, and there has not occurred a Material Adverse
Effect.



Section 3.16    Compliance with Applicable Laws. Except as set forth on Section
3.16 of the Disclosure Schedules, the Companies are, and have been at all times
since May 7, 2019, in compliance in all material respects with all Applicable
Laws and Orders of any Governmental Body. Since May 7, 2019, except as set forth
on Section 3.16 of the Disclosure Schedules, (i) the Companies have not been
charged with and, the Companies are not now, to the Seller’s Knowledge, under
investigation with respect to, any actual or alleged material violation of any
Applicable Law, Order or other requirement of a Governmental Body, and (ii) the
Companies have not been a party to or bound by any Order of any Governmental
Body.



--------------------------------------------------------------------------------

    Execution Version
This Section 3.16 does not relate to matters with respect to Taxes, which are
the subject of Section 3.11, to environmental matters, which are the subject of
Section 3.17, or to Intellectual Property matters, which are the subject of
Section 3.09.



Section 3.17    Environmental Matters. Except as set forth on Section 3.17 of
the Disclosure Schedules, to the Seller’s Knowledge, the Companies are (i) in
compliance with, in all material respects, all applicable Environmental Laws,
and (iii) have not disposed of, spilled or released any Hazardous Material on,
into, under or from any of the Company Assets in violation of any applicable
Environmental Law. Except as set forth on Section 3.17 of the Disclosure
Schedules, since May 7, 2019 the Companies have not received any written
communication from a Governmental Body that alleges that they are not in
compliance in all material respects with or has any material Liability under any
Environmental Law, the substance of which has not been materially resolved.
Except as set forth on Section 3.17 of the Disclosure Schedules, all fines and
penalties due and owing to a Governmental Body under any Environmental Law have
been paid or are being contested. The representations and warranties contained
in this Section 3.17 are the sole and exclusive representations and warranties
of Seller with respect to matters arising under or pertaining to Environmental
Laws or Hazardous Material and no representation, warranty, agreement or other
provision in this Agreement relating to the Seller’s compliance with applicable
Environmental Laws shall be construed to mean that the Companies shall be able
to: (1) secure or maintain any Permit, including any Permit necessary to conduct
mining operations; (2) operate in compliance with any Permit; (3) operate in
compliance with any applicable Environmental Law standards or parameters,
including, any water or air quality standard, or in compliance with any Total
Maximum Daily Load; or (4) operate or conduct reclamation work in compliance
with any federal or state Applicable Laws pertaining to mining exploration or
operations.



Section 3.18    Transactions with Affiliates. Except for the Reorganization and
except for any arrangements, understandings or Contracts that are neither
material in amount nor necessary for Buyer to operate the businesses of the
Companies in all material respects as it is conducted as of the date of this
Agreement, Section 3.18 of the Disclosure Schedules lists all legally binding
arrangements, understandings and Contracts between or among the Companies, on
the one hand, and (i) the Seller, any Subsidiaries of the Seller (other than the
Companies) or any other Company Affiliate or (ii) any executive officer,
director manager or employee of Seller or any Subsidiary of Seller, on the other
hand.



Section 3.19    Permits; Compliance; Company Bonds.
(a)    Section 3.19(a) of the Disclosure Schedules contains a list of (i) all
Permits necessary or required to operate and conduct the business of the
Companies under the Permits as presently conducted, and includes all
applications to renew any of the Permits and modify or amend any of the Permits;
and (ii) all pending Permit Applications of the Companies. Except as set forth
on Section 3.19(a) of the Disclosure Schedules, the Companies have conducted its
business and developed and operated its assets in compliance in all material
respects with all Permits, and all fees and other payments due and payable in
connection with such Permits have been paid in full and in a timely manner so as
to prevent any lapse, revocation or material breach thereof.



--------------------------------------------------------------------------------

    Execution Version
(b)    The Companies possess all material Permits necessary to own, lease and
operate their assets and lawfully conduct their business consistent in all
material respects as currently conducted. The Companies possess all Permits
necessary to start construction of Cumberland CRDA #3. Except as set forth on
Section 3.19(b) of the Disclosure Schedules, to Seller’s Knowledge, (i) each
such Permit has been validly issued and is in full force and effect and is final
and, to Seller’s Knowledge, no event has occurred that constitutes or, with the
giving of notice, the passage of time, or both, would constitute a material
default by the Companies or any other Person under any such Permit, and (ii)
there are no outstanding penalties, notices of noncompliance, judgments, Consent
Decrees, agreed Orders or Actions affecting any of the Permits.
(c)    The Companies have posted all deposits, guarantees, indemnity agreements,
letters of credit, trust funds, bid bonds, performance bonds, reclamation bonds
and surety bonds (and all such similar undertakings) (“Company Bonds”) required
to be posted in connection with their operations, with each such Company Bond
being listed on Section 3.19(c) of the Disclosure Schedules. Except as disclosed
on Section 3.19(c) of the Disclosure Schedules: (i) the Companies are and have
been in compliance in all material respects with all Company Bonds applicable to
them; and (ii) the operation of the Companies’ coal mining and processing
operations and the state of reclamation with respect to the Company Bonds are
“current” or in “deferred status” regarding reclamation obligations and
otherwise are and have been in compliance in all material respects with all
applicable mining, reclamation and other analogous Applicable Laws, except where
noncompliance would not interfere in any material respect with the ability of
the Companies to continue to operate their assets and conduct their business as
currently conducted and would not prevent the Seller from consummating the
transactions contemplated hereby.



Section 3.20    Litigation.
(a)    Except as set forth in Section 3.20(a) of the Disclosure Schedules, there
are no Actions (or any basis therefor) pending, or, to the Seller’s Knowledge,
threatened against, relating to or involving (i) the Companies, any of the
officers, directors, managers or employees of the Companies in their capacities
as such or the business, properties or assets of the Companies or (ii) any of
the Company Assets, by or before any Governmental Body. Neither the Companies
nor any of their officers, directors, managers or employees have been
permanently or temporarily enjoined by any Order from engaging in or continuing
to conduct the business of the Companies. There is no Action pending or, to the
Seller’s Knowledge, threatened seeking to prevent, hinder, modify, delay or
challenge the transactions contemplated by this Agreement.
(b)    Neither the Seller nor the Companies are in default in respect of any
Order or process of any arbitrator or Governmental Body, which default would
reasonably be expected, individually or in the aggregate, to be material to the
Companies or the Company Assets or to prevent, hinder or delay the consummation
of the transactions contemplated by this Agreement.
(c)    Except as set forth on Section 3.20(c) of the Disclosure Schedules, as of
the date of this Agreement, there is no formal investigation, cessation Order or
notice of violation or other



--------------------------------------------------------------------------------

    Execution Version
action pending, or to the Seller’s Knowledge, threatened, against the Companies
or the Company Assets that, in any case, would reasonably be expected,
individually or in the aggregate, to be material to Companies or the Company
Assets or prevent, hinder or delay the consummation of the transactions
contemplated by this Agreement.



Section 3.21    Brokerage. No agent, broker, investment banker, financial
advisor or other Person, is entitled to any broker’s, finder’s or financial
advisor’s fee or commission in connection with the transactions contemplated by
this Agreement based upon arrangements made by or on behalf of Seller.



Section 3.22    Sufficiency of Assets. Except as set forth in Section 3.22 of
the Disclosure Schedules or as contemplated by this Agreement, including the
Excluded Assets, the Company Assets constitute all of the material assets
necessary to conduct the business of the Companies immediately following Closing
as presently conducted in the Ordinary Course of Business and in compliance in
all material respects with Applicable Laws, and no property, right or interest
material to the continued operation of the business of the Companies immediately
following Closing as presently conducted in the Ordinary Course is being
retained by Seller or any Affiliate of any Seller (other than the Companies).



Section 3.23    HSR Act. Seller has provided a good faith Fair Market Value
estimate of the transactions contemplated by this Agreement as required under
the HSR Act. The estimate is less than any applicable potential threshold that
would require filing under the HSR Act as of the date of this Agreement and,
therefore, no further action under the HSR Act is required.



Section 3.24    Excluded Liabilities. Seller expressly assumes the Excluded
Liabilities of the Companies.



Section 3.25    No Other Representations and Warranties. EXCEPT FOR THE
REPRESENTATIONS AND WARRANTIES CONTAINED IN THIS ARTICLE III, THE SELLER MAKES
NO EXPRESS OR IMPLIED REPRESENTATIONS OR WARRANTIES AND SELLER DISCLAIMS ANY
SUCH REPRESENTATIONS OR WARRANTIES WITH RESPECT TO THE EXECUTION AND DELIVERY OF
THIS AGREEMENT AND THE CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED BY THIS
AGREEMENT. BUYER SHALL ACQUIRE THE UNITS AND THE COMPANY ASSETS WITHOUT ANY
REPRESENTATION OR WARRANTY AS TO MERCHANTABILITY OR FITNESS FOR ANY PARTICULAR
PURPOSE, IN AN “AS IS” CONDITION AND ON A “WHERE IS” BASIS, EXCEPT AS OTHERWISE
EXPRESSLY REPRESENTED OR WARRANTED IN THIS ARTICLE III.



Article IV
REPRESENTATIONS AND WARRANTIES OF BUYER


Buyer represents and warrants to Seller as follows:






--------------------------------------------------------------------------------

Execution Version
Section 4.01    Organization, Standing and Power. Buyer is a limited liability
company duly organized, validly existing and in good standing under the laws of
the jurisdiction in which it is organized and has full limited liability company
power and authority and possesses all governmental franchises, licenses,
Permits, authorizations and approvals necessary to enable it to own, lease or
otherwise hold its properties and assets and to carry on its business as
presently conducted, other than such franchises, licenses, Permits,
authorizations and approvals the lack of which (i) individually or in the
aggregate, would not, or would not reasonably be expected to, prevent or
materially impair the ability of Buyer to consummate the transactions
contemplated hereby or (ii) would not cause a material delay in the ability of
Buyer to consummate the transactions contemplated hereby (collectively, “Buyer
Material Adverse Effect”).



Section 4.02    Authority; Execution and Delivery; Enforceability. Buyer has
full limited liability company power and authority to execute this Agreement and
to consummate the transactions contemplated hereby. The execution and delivery
by Buyer of this Agreement and the consummation of the transactions contemplated
hereby have been duly authorized by all necessary limited liability company
action. Buyer has duly executed and delivered this Agreement, and this Agreement
constitutes its valid and binding obligation, enforceable against it in
accordance with its terms, except to the extent that enforcement may be affected
by laws relating to bankruptcy, reorganization, insolvency and creditors’ rights
and by the availability of injunctive relief, specific performance and other
equitable remedies.



Section 4.03    No Conflicts; Consents.
(a)    The execution and delivery by Buyer of this Agreement, the performance by
Buyer of the terms hereof, the consummation of the transactions contemplated
hereby and compliance by Buyer with the terms hereof do not and will not
conflict with, or result in any violation of or default (with or without notice
or lapse of time, or both) under, or give rise to a right of termination,
cancellation or acceleration of any obligation or to loss of a material benefit
under, or result in the creation of any Lien upon any of the properties or
assets of Buyer or any of its Subsidiaries under, any provision of (i) the
governing instruments of Buyer or any of its Subsidiaries, (ii) any Contract to
which Buyer or any of its Subsidiaries is a party or by which any of their
respective properties or assets is bound or (iii) any judgment or Applicable Law
applicable to Buyer or any of its Subsidiaries or their respective properties or
assets, other than, in the case of clauses (ii) and (iii) above, any such items
that, individually or in the aggregate, have not had and will not have a Buyer
Material Adverse Effect.
(b)    No Consent of or registration, declaration or filing with any
Governmental Body is required to be obtained or made by or with respect to Buyer
or any of its Subsidiaries in connection with the execution and delivery of this
Agreement and the consummation of the transactions contemplated hereby other
than any Consent, registration, declaration or filing the failure of which to
obtain or make has not had and will not have, individually or in the aggregate,
a Buyer Material Adverse Effect.



Section 4.04    Litigation. There are not any (a) outstanding judgments against
Buyer or any of its Subsidiaries, (b) Actions pending or, to Buyer’s knowledge,
threatened in writing against



--------------------------------------------------------------------------------

    Execution Version
Buyer or any of its Subsidiaries or (c) investigations by any Governmental Body
that are, to Buyer’s knowledge, pending or threatened against Buyer or any of
its Subsidiaries that, in any case, individually or in the aggregate, have had,
or would reasonably be expected to have, a Buyer Material Adverse Effect.



Section 4.05    Brokerage. No agent, broker, investment banker, financial
advisor or other Person, is entitled to any broker’s, finder’s or financial
advisor’s fee or commission in connection with the transactions contemplated by
this Agreement based upon arrangements made by or on behalf of Buyer.



Section 4.06    Investment Representation. Buyer is acquiring the Units for its
own account with the intention of holding such securities for investment
purposes and not with a view to, or for sale in connection with, any
distribution of such securities in violation of any federal or state securities
laws. Buyer is an “accredited investor” as defined in Regulation D promulgated
by the Securities and Exchange Commission under the Securities Act. Buyer
acknowledges that it is informed as to the risks of the transactions
contemplated hereby and of ownership of the Units. Buyer acknowledges that the
Units have not been registered under the Securities Act or any state or foreign
securities laws and that the Units may not be sold, transferred, offered for
sale, assigned, pledged, hypothecated or otherwise disposed of unless such
transfer, sale, assignment, pledge, hypothecation or other disposition is
pursuant to the terms of an effective registration statement under the
Securities Act and the Units are registered under any applicable state or
foreign securities laws or sold pursuant to an exemption from registration under
the Securities Act and any applicable state or foreign securities laws.



Section 4.07    Financial Ability. Buyer has (or will have at the Closing) cash
on hand sufficient, in the aggregate, to consummate the transactions
contemplated by this Agreement, and to satisfy all other costs and expenses
arising in connection herewith and therewith. Buyer understands that its
obligations to consummate the transactions contemplated by this Agreement
(including the payment of all amounts when due) are not subject to the
availability to Buyer of any financing.



Section 4.08    Assurances Regarding Permits. Buyer (a) is eligible to take
transfer of, or obtain a replacement for, the Company Permits, (b) is not permit
blocked on the AVS (or any applicable state equivalent database or system) by
any Governmental Body, and (c) has not been denied any application for any
mining license, mining Permit or other governmental authorization by any
Governmental Body due to application of the AVS (or any applicable state
equivalent system or database).



Section 4.09    Solvency. Upon and immediately after the consummation of the
transactions contemplated hereby, Buyer will not (a) be insolvent or left with
unreasonably small capital, (b) have incurred debts beyond its ability to pay
such debts as they mature, or (c) have Liabilities in excess of the reasonable
market value of its assets.



Section 4.10    HSR Act. Buyer has provided a good faith Fair Market Value
estimate of the combined value of its assets and the assets of its Ultimate
Parent, as defined by the HSR Act, and



--------------------------------------------------------------------------------

    Execution Version
the combined sales of it and its Ultimate Parent as required under the HSR Act.
The estimate is less than any applicable potential threshold that would require
filing under the HSR Act as of the date of this Agreement and, therefore, no
further action under the HSR Act is required.



Section 4.11    Investigation. Buyer acknowledges that it is relying on its own
independent investigation and analysis in entering into the transactions
contemplated hereby. Buyer is knowledgeable about the industries in which the
Companies operate and is capable of evaluating the merits and risks of the
transactions contemplated by this Agreement and is able to bear the substantial
economic risk of such investment for an indefinite period of time. Buyer is
knowledgeable about all aspects of Permit Proceedings with respect to mining
operations, including potential mining operations at or relating to the
Properties, and Buyer is knowledgeable of the multiple Permits or other
approvals or authorizations required to conduct mining operations. Buyer is
aware of the substantial risks and uncertainties in Permit Proceedings
generally, including that Permit Applications may be denied or modified
materially, that any completeness, acceptability, preliminary determinations may
be withdrawn, or that the submission of any additional information regarding, or
any other changes or modifications to, including as required by this Agreement,
Permit Applications may result in their denial, modification, or a change in
their status, including changes to any completeness or preliminary
determinations. Buyer further recognizes that components of Permit Proceedings,
including the environmental, cultural, and historical review processes, the
Total Maximum Daily Load process, cumulative hydrological impacts assessments,
alluvial valley floor determinations, or air or water quality standards, may
detrimentally impact such Permit Proceedings or the ability to secure or
maintain any Permits or any other authorizations or approvals necessary to
conduct mining operations. Buyer acknowledges and agrees that the obligations of
Buyer to consummate the transactions contemplated by this Agreement are not
contingent upon the successful issuance or maintenance of any Permit or any
other authorization or approval to conduct mining operations, either prior to or
after Closing. Buyer has been afforded full access to the books and records of
the Companies and, to the extent pertaining to the Company Assets, the Assumed
Liabilities, the Companies, the Properties, and any pending Permit Applications,
Seller and its Affiliates for purposes of conducting a due diligence
investigation of the Company Assets, the Assumed Liabilities, the Companies, the
Properties, and any pending Permit Applications. Buyer acknowledges that it is
not relying and has not relied on any representations or warranties whatsoever
regarding the subject matter of this Agreement (including with respect to all
matters relating to any pending Permit Applications), express or implied, except
for the representations and warranties in Article III.



Section 4.12    Assumed Liabilities. Buyer expressly assumes the Assumed
Liabilities of the Companies.



Section 4.13    No Other Representations and Warranties. EXCEPT FOR THE
REPRESENTATIONS AND WARRANTIES CONTAINED IN THIS ARTICLE IV, BUYER MAKES NO
EXPRESS OR IMPLIED REPRESENTATION OR WARRANTY, AND BUYER HEREBY DISCLAIMS ANY
SUCH REPRESENTATION OR WARRANTY WITH RESPECT TO THE EXECUTION AND DELIVERY OF
THIS AGREEMENT AND THE CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED BY THIS
AGREEMENT.



--------------------------------------------------------------------------------

    Execution Version



Article V
CERTAIN COVENANTS



Section 5.01    Confidentiality. Prior to the Closing Date and after any
termination of this Agreement, Buyer shall hold and shall cause its
Representatives to hold, in confidence, all confidential documents and
information concerning the Companies furnished to Buyer or its Representatives
in connection with the transactions contemplated by this Agreement in the manner
specified in the Confidentiality Agreement between Seller and [REDACTED] dated
July 10, 2020 (the “Confidentiality Agreement”).



Section 5.02    Conduct of the Business. Except for matters set forth in Section
5.02 of the Disclosure Schedules or matters otherwise permitted or required by
the terms of this Agreement or except for the Reorganization or except as
required by Applicable Law, from the date of this Agreement to the Closing Date,
Seller and the Companies shall conduct each Company’s business in the Ordinary
Course. In addition (and without limiting the generality of the foregoing),
except as set forth in Section 5.02 of the Disclosure Schedules or otherwise
permitted or required by the terms of this Agreement or except as required by
Applicable Law, Seller shall not permit the Companies to do any of the following
without the prior written consent of Buyer (which consent shall not be
unreasonably withheld, conditioned or delayed):
(a)    amend its limited liability company agreement or similar governing
instruments;
(b)    issue any equity interest in the Companies or any option, warrant or
right relating thereto or any securities convertible into or exchangeable for
any equity interest in the Companies;
(c)    incur any Indebtedness (other than (i) purchase money security interest
financings of assets and (ii) Indebtedness that will be repaid at the Closing);
(d)    permit, allow or suffer any of its assets to become subjected to any Lien
(other than Permitted Liens or under the terms of Indebtedness that will be
repaid (and the related Liens released) at Closing);
(e)    pay, loan or advance any amount to, or sell, transfer or lease any of its
assets to, or enter into any agreement or arrangement with, Seller or any of its
Affiliates, except for (i) dividends and distributions or transfers of cash to
equity holders of the Companies, (ii) intercompany transactions in the Ordinary
Course of Business or as part of the Reorganization, and (iii) payments, loans
or advances made pursuant to existing agreements;
(f)    except as provided in Section 2.02(g) herein, make or change any material
Tax election, change any Tax accounting method, file any amended material Tax
Return, enter into any closing agreement or settle any material Tax claim or
assessment, in each case, relating to the Companies and to the extent such
action could have a material adverse impact on Buyer or the Companies after the
Closing;



--------------------------------------------------------------------------------

    Execution Version
(g)    acquire by merging or consolidating with, or by purchasing a substantial
portion of the equity interests or assets of, or by any other manner, any
business or any corporation, partnership, association or other business
organization or division thereof or otherwise acquire any assets (other than
inventory) that are material to the Companies, taken as a whole, other than in
the Ordinary Course of Business, except for the actions contemplated in Section
5.08;
(h)    sell, lease, license or otherwise dispose of any of its assets that are
material, individually or in the aggregate, to the Companies, taken as a whole,
except (i) coal inventory currently on or placed on the surface prior to
Closing, and (ii) any such sale, lease, license or other disposition to the
extent permitted under clause (e) above;
(i)    enter into any material lease of real property, except any renewals of
existing leases in the Ordinary Course of Business, and except for the actions
contemplated in Section 5.08; or
(j)    authorize any of, or commit or agree to take, whether in writing or
otherwise, to do any of, the foregoing actions.



Section 5.03    Access to Books and Records. From the date of this Agreement
until the Closing Date, Seller shall provide Buyer and its Representatives with
reasonable access during normal business hours and upon reasonable notice to the
offices, properties, books and records of the Companies and, to the extent
pertaining to the transition of the ownership of the Companies and their
business to Buyer; provided that such access does not unreasonably interfere
with the normal operations of the Companies, Seller or any of its Affiliates;
provided further that all requests for such access shall be directed to Seller
or such other Person as Seller may designate in writing from time to time.
Notwithstanding anything to the contrary in this Agreement, except in connection
with its disclosure obligations under Article III hereof, Seller shall not be
required to disclose any information to Buyer if such disclosure would be
reasonably likely to (a) jeopardize any attorney-client or other legal privilege
or (b) contravene any Applicable Laws, fiduciary duty or binding agreement
entered into prior to the date hereof. Seller makes no representation or
warranty as to the accuracy of any information (if any) provided pursuant to
this Section 5.03, and Buyer may not rely on the accuracy of any such
information, in each case other than as expressly set forth in the
representations and warranties contained in Article III. The information
provided pursuant to this Section 5.03 will be used solely for the purpose of
evaluating and effecting the transactions contemplated hereby and will be
governed by all the terms and conditions of the Confidentiality Agreement. Buyer
shall, and Buyer shall cause all of its Representatives, to abide by all
Governmental Bodies’ and Seller’s safety rules, regulations and operating
policies while conducting any due diligence evaluation at a site that is owned
or operated by Seller or its Affiliates. Except in connection with its
disclosure obligations under Article III hereof, nothing set forth in this
Agreement shall require Seller to (i) provide Buyer with access to or copies of
sensitive customer or supplier information which, in Seller’s business judgment,
should not be provided to Buyer until the transactions contemplated hereby have
been consummated, (ii) provide any information in any other format or otherwise
to manipulate or reconfigure any data, (iii) allow Buyer to conduct any invasive
investigations of soil, groundwater or other media, or (iv) provide Buyer with
any information regarding Seller’s or any of its Affiliates’ businesses, assets,
financial performance or condition or operations not involving the Companies or
the



--------------------------------------------------------------------------------

    Execution Version
Company Assets. In accordance with Section 8.03, Buyer agrees to indemnify,
defend, and hold harmless (including reasonable attorneys’ fees) Seller
Indemnified Parties with respect to such activities conducted under this Section
5.03.



Section 5.04    Efforts.
(a)    On the terms and subject to the conditions of this Agreement, each Party
shall use its commercially reasonable efforts to cause the Closing to occur on
or prior to the Termination Date, including taking all actions necessary to
comply promptly with all legal requirements that may be imposed on it or any of
its Affiliates with respect to the Closing. Each Party shall not and shall not
permit any of its respective Affiliates to, take any actions that would, or that
could reasonably be expected to, result in any of the conditions set forth in
Article II not being satisfied. Without limiting the foregoing or the provisions
set forth in Section 5.02, each Party shall use its commercially reasonable
efforts to cause the Closing to occur on or prior to the Termination Date.
(b)    Prior to the Closing, each Party shall, and shall cause its Affiliates
to, use their commercially reasonable efforts to obtain, and to cooperate in
obtaining, all Consents from third parties necessary or appropriate to permit
the consummation of the transactions contemplated by this Agreement; provided,
however, that neither Buyer, the Companies, Seller nor any other Subsidiary of
Seller shall be required to pay or commit to pay any amount to (or incur any
obligation in favor of) any Person from whom any such Consent may be required
(other than nominal filing or application fees). The Parties acknowledge that
Seller will seek, as part of any Consent, the release of Seller from any and all
guarantees, indemnities, letters of credit, letters of comfort, commitments,
understandings, agreements and other obligations related in any way to Contracts
subject to such Consents. Nothing in this Section 5.04(b) shall require Buyer or
Seller to post any security or collateral or make any payment in order to obtain
any Consent. For the avoidance of doubt, and notwithstanding anything to the
contrary in this Agreement, Seller shall be solely responsible for obtaining the
Consents set forth on Section 3.03 of the Disclosure Schedules and for obtaining
the release of Seller from any and all guarantees, indemnities, letters of
credit, letters of comfort, commitments, understandings, agreements and other
obligations related in any way to such Consents, except as set forth in Sections
5.07(d) and 5.07(e). The Parties acknowledge that certain Consents and waivers
with respect to the transactions contemplated by this Agreement may be required
from parties to the Contracts and Company Leases listed in the Disclosure
Schedules and that such Consents and waivers may not be obtained prior to
Closing. If a Consent is not obtained, or if an attempted assignment of a
Property or Contract would be ineffective or would adversely affect the rights
of Seller, any Company, or any other Subsidiary of Seller such that the
Companies or Buyer would not in fact receive all such rights of the Property or
Contract, the Parties will cooperate in a mutually agreeable arrangement, to the
extent reasonably practicable, under which the Buyer would obtain the benefits
and assume the obligations thereunder in accordance with this Agreement,
including independent sub-contracting, sub-licensing or sub-leasing to such
Buyer which Seller would enforce for the benefit of Buyer, with Buyer assuming
Seller’s (or Seller’s Affiliates’) obligations, against a third party thereto.
Other than as expressly set forth in this Section 5.04(b) and Section 7.03,
Seller shall not have any Liability whatsoever to Buyer arising out of or



--------------------------------------------------------------------------------

    Execution Version
relating to the failure to obtain any Consents or waivers that may be required
in connection with the transactions contemplated by this Agreement or because of
the termination of any Contract as a result thereof. Buyer acknowledges that no
representation, warranty or covenant of Seller contained herein shall be
breached or deemed to be inaccurate or breached as a result of the failure to
obtain any such Consent or waiver. This Section 5.04(b) does not relate to Coal
Sales Agreements, such items being the subject of Section 5.04(c).
(c)    Prior to Closing, Seller shall (i) use commercially reasonable efforts to
obtain all Consents required from third parties under the Coal Sales Agreements
set forth in Section 5.04(c) to the Disclosure Schedules that are necessary to
consummate the transactions contemplated by this Agreement, and (ii) subject to
the following sentence, assign or otherwise transfer, or cause to be assigned or
otherwise transferred, to one or more of the Companies, all of Seller’s or its
Affiliate’s right, title, and interest in and to such Coal Sales Agreements;
provided, however, that neither Buyer nor Seller shall be required to amend any
Coal Sales Agreement or to pay or commit to pay any amount to (or incur any
obligation in favor of) any Person from whom any such Consent may be required.
The Parties acknowledge that as a result of the impending sale of the Companies
to Buyer pursuant to this Agreement, Seller shall not transfer any Coal Sales
Agreement from an Affiliate of Seller to a Company without first obtaining the
written consent of the counterparty thereto. Nothing in this Section 5.04(c)
shall require Buyer to post any security or collateral or make any payment in
order to obtain an assignment of any Coal Sales Agreements. [REDACTED] Buyer
acknowledges that no representation, warranty or covenant of Seller contained
herein shall be breached or deemed inaccurate or breached as a result of the
failure to obtain any such Consent or waiver to a Coal Sales Agreement.



Section 5.05    Resignation of Managers. Unless otherwise requested in writing
by Buyer, Seller shall obtain the resignations, effective contemporaneously with
the Closing, of the managers of each Company.



Section 5.06    Tax Matters.
(a)    Transaction Tax Treatment. The Parties agree that the sale of the Units
by Seller to Buyer hereunder shall be treated for United States federal income
Tax purposes (and any applicable state and local income Tax purposes to the
extent permissible under Applicable Laws) as the sale by Seller of the
equity/Units of the Companies to the Buyer in exchange for the Assumed
Liabilities of the Companies.
(b)    Transfer Taxes. All sales (including bulk sales), use, value added,
documentary, stamp, gross receipts, registration, transfer, conveyance, excise,
recording, license, stock transfer stamps and other similar Taxes and fees
(“Transfer Taxes”) arising out of or in connection with or attributable to the
transactions effected pursuant to this Agreement, including any Transfer Tax
filings required for PA Land and the transactions required under Section 5.08,
shall be paid fifty percent (50%) by Seller and fifty percent (50%) by Buyer.
Buyer shall timely prepare and file all Tax Returns required to be filed with
respect to Transfer Taxes and shall deliver a copy of any such Tax Return, as
filed, to Seller.



--------------------------------------------------------------------------------

    Execution Version
(c)    Apportionment of Property Taxes. Real property Taxes, personal property
Taxes and similar ad valorem Taxes (collectively, “Property Taxes”) levied with
respect to the Company Assets that relate to the Straddle Period shall be
apportioned between Pre-Closing Periods and Post-Closing Periods on a per diem
basis, and the Seller shall be responsible for and shall pay the portion of such
Property Taxes apportioned to the Pre-Closing Periods (and shall within ten (10)
Business Days reimburse the Buyer or the Companies, as applicable, for such
Property Taxes to the extent the Buyer or the Companies pay such Property Taxes
after the Closing), and the Buyer and the Companies, jointly and severally,
shall be responsible for and shall pay the portion of such Property Taxes
apportioned to the Post-Closing Periods and any portion of such Property Taxes
apportioned to the Pre-Closing Periods (and shall reimburse the Seller for any
such Property Taxes as provided herein to the extent that the Seller or the
Companies pay such Property Taxes at or before the Closing, which amount will be
set forth on Section 5.06(c) of the Disclosure Schedules and updated on the
Closing Date the “Buyer Property Tax Amount”). Buyer shall reimburse Seller for
such Buyer Property Tax Amount owed to Seller by paying such amount in equal
installments over a ten (10) month period beginning on the 15th day of the month
following the first full month after the Closing Date, but the total amount of
such Buyer Property Tax Amount shall be paid in full no later than September 30,
2021. Buyer shall offset such Buyer Property Tax Amount owed to Seller by any
Liabilities that Buyer, with the mutual agreement of Seller, agrees to assume
that are in addition to the Assumed Liabilities.
(d)    Apportionment of Taxes other than Property Taxes. For purposes of
apportioning Taxes other than Property Taxes, the following provisions shall
govern:
(i)    in the case of Taxes in the form of interest or penalties, all such Taxes
shall be treated as attributable to a Pre-Closing Period (or the portion of the
Straddle Period ending on the Closing Date) to the extent relating to a Tax for
a Pre-Closing Period (or portion of a Straddle Period ending on the Closing
Date) whether such items are incurred, accrued, assessed or similarly charged
on, before or after the Closing Date; and
(ii)    in the case of all other Taxes for a Straddle Period (including, without
limitation, income Taxes, employment Taxes, and sales and use Taxes), the amount
attributable to the portion of the Straddle Period ending on the Closing Date
shall be determined as if the Companies each filed a separate Tax Return with
respect to such Taxes for the portion of the Straddle Period ending as of the
end of the day on the Closing Date using a “closing of the books methodology.”
For purposes of this Section 5.06(d)(ii), any item determined on an annual or
periodic basis (including amortization and depreciation deductions and the
effects of graduated rates), to the extent that such item does not include
current liabilities of the Companies, shall be allocated to the portion of the
Straddle Period ending on the Closing Date determined by multiplying such item
by a fraction, the numerator of which is the number of calendar days in the
portion of the period ending on the Closing Date and the denominator of which is
the number of calendar days in the entire Straddle Period.



--------------------------------------------------------------------------------

    Execution Version
(e)    Tax Cooperation. Subject to a right to reimbursement for all Property
Taxes that are the responsibility of Seller pursuant to the provisions of this
Section 5.06, and for the avoidance of doubt, Buyer shall pay or shall cause a
Company to pay all Taxes due and owing on or after the Closing Date. The Parties
shall reasonably cooperate, and shall cause their respective Affiliates to
cooperate, as and to the extent reasonably requested by the other Party, in
connection with the filing of Tax Returns and any Action, audit or other
proceeding regarding Taxes with respect to the Companies. Such cooperation shall
include the retention (until the expiration of the applicable limitation period,
taking into account any extension thereof) of and (upon the other Party’s
request) the provision of records and information reasonably relevant to any
such Action, audit or other proceeding and making employees available on a
mutually convenient basis to provide additional information and explanation of
any material provided hereunder.
The Seller, at the sole cost and expense of the Seller, shall (i) prepare and
timely file all Tax Returns of the Companies due (after taking into account all
appropriate extensions) on or prior to the Closing Date (“Company Prepared
Returns”) and (ii) timely pay all Taxes that are shown as payable with respect
to Company Prepared Returns. All Company Prepared Returns shall be prepared in
accordance with existing procedures, practices and accounting methods of the
Companies.
The Buyer shall cause each Company (at its expense) to prepare and timely file
all Tax Returns of such Company due after the Closing Date (the “Buyer Prepared
Returns”).
(f)    Amendments. Neither Buyer nor any Affiliate of Buyer shall amend any Tax
Return of or with respect to the Companies (i) with respect to any Pre-Closing
Period or (ii) that materially and adversely affects or may materially and
adversely affect the Tax Liability of Seller or its Affiliates, in each case
without the prior consent of Seller, which consent shall not be unreasonably
withheld or delayed.
(g)    Tax Contests.
(i)    If any Taxing Authority issues to any Company (i) a written notice of its
intent to audit or conduct another Action with respect to Taxes of such Company
for any Pre-Closing Period or (ii) a written notice of deficiency for Taxes for
any Pre-Closing Period, the Buyer or the respective Company shall notify the
Seller of its receipt of such communication from the Taxing Authority within
fifteen (15) days of receipt. No failure or delay of the Buyer or the respective
Company in the performance of the foregoing shall reduce or otherwise affect the
obligations or Liabilities of the Seller pursuant to this Agreement except to
the extent the Seller is actually prejudiced by such failure or delay, provided,
however, that Buyer and the Companies, jointly and severally, shall be
responsible for and shall pay any such Taxes in the form of interest and
penalties that accrue as a result of any failure or delay of the Buyer or the
Companies in the performance of the foregoing.
(ii)    The Companies shall control any audit or other Action in respect of any
Taxes of the Companies (a “Tax Contest”); provided, however, if the Tax Contest
relates



--------------------------------------------------------------------------------

    Execution Version
solely to a Pre-Closing Period, the Seller shall have the right to assume
control of such Tax Contest if within thirty (30) days of receiving notice of
the Tax Contest the Seller notifies the Buyer of its intent to take control of
such Tax Contest.
(iii)    If the Seller does not control a Tax Contest for a Pre-Closing Period,
(i) the Seller shall have the right, at the sole cost and expense of the Seller,
to participate in such Tax Contest; and (ii) the Buyer shall not allow the
Companies to settle, resolve or abandon such Tax Contest if it would result in
the Seller paying any Indemnified Taxes hereunder without the prior written
permission of the Seller (which shall not be unreasonably withheld, delayed or
conditioned).
(iv)    If the Seller controls a Tax Contest for a Pre-Closing Period, (i) the
Seller shall control the audit or Action in good faith; (ii) the Seller shall
bear all costs and expenses of the Seller and the Companies in connection with
such Tax Contest; and (iii) the Seller shall keep the Buyer reasonably informed
regarding the status of such Tax Contest.
(v)    Notwithstanding anything to the contrary in this Agreement, Seller shall
have the sole right to control the conduct of any Tax audit, examination,
inquiry or assessment relating to income Taxes of the Seller or its Affiliates.
(h)    Income Tax Returns. SUBJECT TO THE CONFIDENTIALITY AGREEMENT, BUYER AND
ITS ACCOUNTANTS SHALL HAVE ACCESS TO THE INCOME TAX RETURNS OR RELATED
WORKPAPERS OF SELLER OR ANY OF ITS AFFILIATES AS REASONABLY REQUESTED BY BUYER
TO ASSIST IT IN THE PREPARATION OF ITS TAX RETURNS.
(i)    Tax Refunds. Buyer or any Affiliate thereof shall promptly inform the
Seller of any Tax refund, credit or similar benefit received with respect to
Taxes attributable to any Pre-Closing Period and promptly pay to the Seller the
amount of such Tax refund, credit or similar benefit (the “Tax Refund”). Buyer
shall pay to the Seller such Tax Refund within ten (10) days of receipt of such
Tax Refund (or, if the Tax Refund is a Tax credit or similar benefit, the filing
of any Tax Return utilizing such Tax Refund (in the form of a credit or offset
to Taxes otherwise payable)) and provide a reasonably detailed description of
the Tax Refund. The Parties hereto agree that Tax Refunds for the portion of a
Straddle Period ending on the Closing Date shall be determined using the
methodologies set forth in Section 5.06(c) in the case of Property Taxes and
otherwise based on an interim closing of the books or records of the Companies
at the close of business on the day prior to the Closing Date. Buyer shall, and
shall cause its Affiliates to, promptly take all reasonable actions (including
those actions reasonably requested by the Seller) to file for and obtain any Tax
refund, credit or similar benefit that would give rise to a Tax Refund. Buyer
shall, upon request, permit the Seller to participate in the prosecution of any
such Tax Refund claim and shall not settle or otherwise resolve any such Tax
Refund claim without the prior written consent of the Seller, not to be
unreasonably withheld, delayed or conditioned.
(j)    Termination of Existing Tax Sharing Agreements. Any and all existing Tax
sharing agreements (whether written or not) binding upon the Companies shall be
terminated as of the



--------------------------------------------------------------------------------

    Execution Version
Closing Date. After such date none of the Companies shall have any further
rights or liabilities thereunder.
(k)     Survival. Notwithstanding anything in this Agreement to the contrary,
the provisions of Section 5.06 shall survive for the full period of all
applicable statutes of limitations (giving effect to any waiver, mitigation or
extension thereof) plus sixty (60) days.



Section 5.07    Governmental Filings; Guarantees/Commitments.
(a)    Governmental Filings. As soon as practicable and in no event more than
ten (10) Business Days after the date of this Agreement, Buyer shall complete
and file all necessary documents and information as required by and in
accordance with Applicable Law and the appropriate Governmental Body with
respect to the change in ownership and control of the Companies contemplated
hereby. The Parties agree to fully cooperate with each other in all such
filings, including providing any additional information and the preparation and
execution of any additional documents that may be reasonably requested by all
applicable Governmental Bodies with respect to the change in ownership and
control of the Companies and any name change related to the same. Buyer shall
bear all fees and other direct costs (including consultant and engineering fees)
related to filings required in furtherance of this Transaction under all Company
Permits.
(b)    Indemnified Guarantees. From and after the Closing, except for the
Excluded Liabilities and subject to the Seller indemnification obligations in
Article VIII, Buyer and the Companies, jointly and severally, shall indemnify,
defend and hold harmless Seller and its Affiliates (and their respective
directors and officers) from and against all Damages which any such Person shall
incur, sustain or suffer and which relate to, or arise directly or indirectly,
out of or in connection with: (i) Seller or any of its Affiliates issuing,
making payment under, being required to pay or reimburse the issuer of, or being
a party to, any guarantee, indemnity, surety bond, letter of credit, letter of
comfort or other obligation relating to the business of the Companies, including
those listed in Section 5.07(b) of the Disclosure Schedules (collectively, the
“Indemnified Guarantees”); (ii) any claim or demand for payment made on Seller
or any of its Affiliates with respect to any given Indemnified Guarantees; or
(iii) any Action, decision or proceeding by any Person who is or claims to be
entitled to the benefit of or claims to be entitled to payment, reimbursement or
indemnity with respect to any Indemnified Guarantees.
(c)    Company Permits. In the event that, as of the Closing, not all approvals
of all applicable Governmental Bodies have been obtained, if required by any or
all Governmental Bodies, with respect to the Company Permits (including, as
applicable, with respect to the transfer and/or reissuance of any such Company
Permits to Buyer and/or the Companies), to the extent that Buyer and/or the
Companies operate under any such Company Permits after the Closing pending the
receipt of such approvals, Buyer shall notify Seller immediately regarding any
notice of violation of, or failure to comply with, any such Company Permit, and
Seller shall be entitled to undertake, at Buyer’s sole cost and expense, any
actions and measures that Seller believes are necessary and appropriate to cure,
remedy or abate such violations or failure to comply as soon as practicable. In
such event, Buyer and the Companies, as applicable, shall



--------------------------------------------------------------------------------

    Execution Version
cease any conduct and activities giving rise to such violations or failure to
comply, and shall provide Seller with any and all access to the relevant
properties and facilities and information as may be requested or necessary in
connection with Seller’s efforts to cure, remedy or abate such violations and
failure to comply. Buyer and the Companies shall indemnify, defend and hold
harmless Seller against any and all Liabilities and Damages arising from or
relating to the matters described in this Section 5.07(c).
(d)    Substituted Guarantees. On or before Closing, Buyer shall use its
commercially reasonable efforts to cause itself and the Companies to be
substituted in all respects for Seller and its Affiliates (other than the
Companies) with respect to the period from and after the Closing, and for Seller
and its Affiliates (other than the Companies) to be released in respect of all
obligations of Seller and any of its Affiliates (other than the Companies) under
each of the guarantees, indemnities, letters of credit, letters of comfort,
commitments, understandings, agreements and other obligations of such Persons
related to the Companies’ business listed in Section 5.07(d) of the Disclosure
Schedules (collectively, the “Substituted Guarantees”); provided, however, that
in the event that such substitution and release is not obtained for any
Substituted Guarantees, then following the Closing, Buyer shall indemnify,
defend and hold harmless Seller and its Affiliates against, and reimburse Seller
and its Affiliates for, any and all amounts paid, including costs or expenses in
connection with any such Substituted Guarantee, including Seller’s and its
Affiliates’ expenses in maintaining any such Substituted Guarantee, whether or
not any such Substituted Guarantee is drawn upon or required to be performed,
and shall in any event promptly reimburse Seller to the extent any such
Substituted Guarantee is called upon and Seller or its Affiliates make any
payment or are obligated to reimburse the party issuing the Substituted
Guarantee. Notwithstanding the foregoing, from and after Closing, Buyer shall
continue to use all commercially reasonable efforts, at its sole expense, to
cause itself and the Companies to be substituted in all respects for Seller and
its Affiliates (other than the Companies), and for Seller and its Affiliates
(other than the Companies) to be released in respect of all obligations under
the Substituted Guarantees. After Closing, unless otherwise directed in writing
by Seller, Buyer shall not renew, extend, amend, or supplement any loan,
contract (including but not limited to any Coal Sales Agreement or Contract)
lease, or other obligation that is covered by a Substituted Guarantee unless
Seller’s obligation thereunder has been fully released and discharged for such
renewal, extension, amended, or supplemental period. Nothing in this Section
5.07(d) shall require Buyer to post any security or collateral or make any
payment in order to replace the Substituted Guarantees.
(e)    [REDACTED] and [REDACTED]. Within 180 calendar days of the Closing Date,
Buyer shall, at its sole expense, cause Seller and its Affiliates to be released
in respect of all obligations of Seller and any of its Affiliates; and, if
required, cause Buyer and the Companies to be substituted in all respects for
Seller and any of its Affiliates under (i) that certain letter of credit
[REDACTED] in the amount of [REDACTED] and the associated adequate assurance
letter agreement [REDACTED] (together, the “[REDACTED]”); and (ii) that certain
Supply Bond [REDACTED] in the amount of [REDACTED] (the “[REDACTED]” and
together with the [REDACTED], the “[REDACTED]”). In the event Buyer is unable to
obtain a full release of all obligations of Seller and any of its Affiliates
under either or both of the [REDACTED] on or before Closing, then following the
Closing, Buyer shall indemnify, defend and hold harmless



--------------------------------------------------------------------------------

    Execution Version
Seller and its Affiliates against, and reimburse Seller and its Affiliates for,
any and all amounts paid, including costs or expenses in connection with any
such [REDACTED], including Seller’s and its Affiliates’ expenses in maintaining
any such [REDACTED], whether or not any such [REDACTED] is drawn upon or
required to be performed, and shall in any event promptly reimburse Seller to
the extent any such [REDACTED] is called upon and Seller or its Affiliates make
any payment or are obligated to reimburse the party issuing the [REDACTED]. For
the avoidance of doubt, in the event Buyer is unable to obtain the full release
of all obligations of Seller or any of its Affiliates under either or both of
the [REDACTED] within 180 calendar days of the Closing Date, Buyer shall post
with Seller security (in a form reasonably satisfactory to Seller) for the total
amount Seller still has posted in [REDACTED] until such time as Buyer obtains
the full release of Seller required under this Section 5.07(e).
(f)    Replacement Bonds. Without limiting the generality of Section 5.07(d),
and notwithstanding anything herein to the contrary, on the Closing Date and
subject to Seller’s contemporaneous payment to Buyer’s bonding company of the
Surety Bond Cash Collateral, Buyer shall, at Buyer’s sole cost and expense,
secure and deliver, or cause to be secured and delivered, to the applicable
Governmental Bodies, replacement bonds and or replacement securities and
guarantees and/or other similar financial security sufficient to cause the
applicable Governmental Body to release Seller and any of its Affiliates under
each Company Bond and with respect to the Company Permits identified in Section
3.19(a) of the Disclosure Schedules (“Replacement Bonds”).
(g)    Radioactive Materials License. Until such time as the Commonwealth of
Pennsylvania, Department of Environmental Protection, Bureau of Radiation
Protection (“DEP”) has given its consent in writing to the indirect transfer of
Radioactive Materials License No. PA-1579 (the “DEP License”) pursuant to 25 Pa.
Code § 215.1, as amended, incorporating by reference 10 C.F.R. § 30.34(b), Buyer
agrees that it will refrain from exercising any of its rights as a member of
Cumberland in respect to Cumberland’s DEP License, including but not limited to,
the following:
(i)    Buyer shall not exercise any control over the activities and materials
governed by the DEP License;
(ii)    Buyer shall not exercise any budgetary decision-making with respect to
the activities or materials governed by the DEP License, and specifically shall
not reduce funding for any activities undertaken by Cumberland to comply with
the DEP License;
(iii)    Buyer shall not replace or remove Cumberland’s current Radiation Safety
Officer; and
(iv)    Buyer shall not undertake any other action that would interfere,
directly or indirectly, in whole or in part, with any health, safety, security,
and environmental protection matter related to or arising out of the DEP
License, or the activities and materials utilized thereunder.



--------------------------------------------------------------------------------

    Execution Version
Until such time as the DEP has given its consent in writing to the indirect
transfer of the DEP License, it is the intent of the parties that this Section
5.07(g) be liberally construed to ensure that Cumberland shall retain full power
and authority over the DEP License.



Section 5.08    Interim Transactions. Prior to Closing, (i) Seller shall convey
or otherwise transfer, or cause to be conveyed or otherwise transferred to one
or more of the Companies, all of the Seller’s or its Affiliates’ right, title
and interest in and to the Company Owned Properties not currently owned by the
Companies, pursuant to Deeds substantially in the forms attached hereto as
Exhibit F (collectively, the “Company Owned Property Deeds”), (ii) Seller shall
assign, convey or otherwise transfer, or cause to be assigned, conveyed or
otherwise transferred to one or more of the Companies, all of Seller’s or its
Affiliates’ right, title and interest in and to the Company Leased Properties
not currently owned, held or leased to the Companies, and the Companies shall
assume, pay, satisfy, perform and discharge when due any and all Assumed
Liabilities (with respect to the Company Owned Properties and Company Leased
Properties) pursuant to the Lease Assignment and Assumption Agreements, in the
forms attached hereto as Exhibit G (collectively, the “Company Lease Assignment
and Assumption Agreements”), (iii) Seller may, at its sole discretion at any
time or times before, on or after the Closing Date, (y) enter into a transaction
to divest a Company or the Companies of any rights in and to the Excluded
Assets, and (z) terminate the rights of a Company or the Companies under any
Sourcing Contract that is not held exclusively by a Company or the Companies,
but is held jointly by any of the Companies together with Seller or an Affiliate
of Seller; provided, however, that Seller shall provide Buyer with 5 days
advance written notice of the termination of any Sourcing Contract; and (iv)
Seller shall assign or otherwise transfer, or cause to be assigned or otherwise
transferred to one or more of the Companies, all of Seller’s or its Affiliates’
right, title and interest in and to the Contracts set forth in Section 5.08 to
the Disclosure Schedules, which are not currently owned or held by the
Companies, and the Companies shall assume, pay, satisfy, perform and discharge
when due any and all Assumed Liabilities pursuant to the form of assignment
attached hereto as Exhibit H; provided, however, to the extent the foregoing
would require the assignment by Seller or any of its Affiliates of their rights
and obligations under any Contract, and such rights and obligations may not be
so assigned without the consent of another Person, and such consent is not
obtained prior to Closing, then (1) the Parties shall reasonably cooperate and
enter into any reasonable and lawful arrangements, at no additional cost to
Buyer, designed to provide Buyer or its designees the benefits under the
applicable Contract and to cause Buyer or its designees to perform the
obligations under the applicable Contract, and (2) in the event the Parties
agree to enter into an alternate arrangement pursuant to Section 5.08(iv)(1),
the failure of Seller or its Affiliates to assign such Contract shall not be
taken into account for purposes of the condition to Buyer’s obligations set
forth in Section 2.02. For the avoidance of doubt, this Section 5.08 does not
relate to Coal Sales Agreements, such items being the subject of Section
5.04(c).



Section 5.09    Name Change. As promptly as practicable after the Closing Date,
but in any case within thirty (30) days after the Closing Date, Buyer shall (i)
eliminate (or cause to be eliminated) the use of the names “Contura,”
“Foundation,” and “Alpha” and variants thereof from the properties, assets, and
businesses of the Companies and any pending Permit Applications and (ii) make
(or cause to be made) all filings (including assumed name filings) required to
reflect the change of names of the Companies required under Section 5.09(i) in
all applicable records of



--------------------------------------------------------------------------------

    Execution Version
Governmental Bodies and any open Permit Proceedings and any pending Permit
Applications. Buyer shall have no right to use any logos, trademarks, trade
names or other similar rights belonging to Seller or any of its Affiliates.
Buyer shall provide copies of such filings to Seller and be solely responsible
for any direct or indirect costs or expenses resulting from the change in use of
name, and any resulting notification or approval requirements.



Section 5.10    Seller Retention Obligations. Within ten (10) Business Days
following Closing, Seller shall cause all outstanding amounts and payments due
and owing under the Retention Agreements to be paid in full such that there
shall be no remaining Liabilities under any Contracts evidencing the Seller
Retention Obligations, and Seller shall deliver to Buyer within ten (10)
Business Days following Closing evidence of such payments in a form reasonably
satisfactory to Buyer.



Section 5.11    Withdrawal of Certain Applications. Buyer agrees to withdraw all
applications to obtain approval of the relevant Governmental Body with respect
to the Company Permits if the Closing does not occur or if this Agreement is
otherwise terminated in accordance with Article VII hereof.



Section 5.12    Non-Solicit. Seller covenants and agrees that for a period of
twelve (12) months following the Closing, neither it nor any of its Affiliates
will, directly or indirectly, without the prior written consent of Buyer, (a)
solicit, recruit or employ any employee, officer, or director of the Companies
or its post-Closing Affiliates or any of the Transferred Employees or (b) induce
or otherwise counsel, advise or encourage any employee, officer or director of
the Companies or its post-Closing Affiliates or any of the Transferred Employees
to leave the employment of the Companies and their post-Closing Affiliates;
provided, that this Section 5.12 shall not preclude the hiring of any employee
who (i) responds to any public advertisement placed by Seller (or its applicable
Affiliates) or (ii) has been terminated by the Companies or their post-Closing
Affiliates at least six (6) months prior to the commencement of employment
discussions between Seller (or its applicable Affiliates) and such employee.



Section 5.13    Legacy Bonds. Buyer and Seller acknowledge that (i) the assets
of the Companies were acquired pursuant to the Chapter 11 bankruptcy proceedings
filed by Alpha Natural Resources, Inc., et al. in or around 2016; (ii) the
legacy predecessors in interest to the Companies set forth in Section 5.13 of
the Disclosure Schedules remain in existence as of the date of this Agreement
and continue to hold certain legacy bonds related to roads (the “Legacy Bonds”).
Seller may, in its sole discretion, elect to pursue a release of the Legacy
Bonds before and/or after the Closing, and Buyer covenants and agrees to
cooperate in good faith with Seller in connection with any steps required to be
taken to secure the release of the Legacy Bonds. Without limiting the generality
of the foregoing, Buyer agrees to furnish such further information, execute and
deliver such other documents, and do such other acts and things, all as Seller
may reasonably request for the purpose of securing the release of the Legacy
Bonds.



Section 5.14    FBL and Workers’ Compensation Claims.



--------------------------------------------------------------------------------

    Execution Version
(a)    Seller shall be responsible for and obligated to pay all Black Lung
Liabilities of the Companies related to Actions filed by any Transferred
Employees, inactive or former employees of any of the Companies or any
dependents or other beneficiaries of any such individuals concerning a date of
last exposure for such Transferred Employees, inactive or former employees
occurring on or prior to the Closing Date.
(b)    Seller shall be responsible for and obligated to pay all Workers’
Compensation Liabilities of the Companies related to Actions filed by any
Transferred Employees, inactive or former employees of any of the Companies or
any dependents or other beneficiaries of any such individuals for any date of
injury occurring on or prior to the Closing Date.
(c)    Buyer acknowledges that, upon the Closing Date, and except for as
provided in Section 5.14(a) and Section 5.14(b) above, the Companies shall be
obligated to pay all Black Lung Liabilities and all Workers’ Compensation
Liabilities of the Companies arising from or related to Actions filed by any
Transferred Employees or any dependents or other beneficiaries of any such
individuals.



Section 5.15    Affiliate Contracts. Except for the Reorganization, including
[REDACTED], on or prior to the Closing Date, Seller and the Companies will
terminate all legally binding arrangements, understandings and Contracts between
or among the Companies, on the one hand, and (i) the Seller, any Subsidiaries of
the Seller (other than the Companies) or any other Company Affiliate or (ii) any
executive officer, director, manager or employee of Seller or any Subsidiary of
Seller, on the other hand, including those Contracts listed on Schedule 3.18 of
the Disclosure Schedule.



Section 5.16    Excluded Liabilities/Accounts Payable. Seller shall pay each of
the Accounts Payable in full on or before the stated due date of each Account
Payable, except when Seller contests such Account Payable in good faith, and
Seller shall deliver to Buyer within ten (10) Business Days following payment of
all Accounts Payable written notice to Buyer that Seller has paid all of the
Accounts Payable.



Article VI
COVENANTS OF BUYER



Section 6.01    Access to Books and Records. From and after the Closing, Buyer
shall cause the Companies to provide Seller and its authorized Representatives
with reasonable access (for the purpose of examining and copying), during normal
business hours, to the personnel, books and records of the Companies with
respect to periods or occurrences prior to the Closing Date in connection with
any matter, whether or not relating to or arising out of this Agreement or the
transactions contemplated hereby. Unless otherwise consented to in writing by
Seller, Buyer shall not, and shall not permit the Companies to, for a period of
seven (7) years following the Closing Date, destroy, alter or otherwise dispose
of any books and records of the Companies, or any portions thereof, relating to
periods prior to the Closing Date without first giving reasonable prior



--------------------------------------------------------------------------------

    Execution Version
notice to Seller and offering to surrender to Seller such books and records or
such portions thereof.



Section 6.02    Non-Solicit. Buyer covenants and agrees that for a period of
twelve (12) months following the Closing, neither it nor any of its Affiliates
(including, without limitation, the Companies) will, directly or indirectly,
without the prior written consent of Seller, (a) solicit, recruit or employ any
employee, officer, or director of Seller or its Affiliates or (b) induce or
otherwise counsel, advise or encourage any employee, officer or director of
Seller or its Affiliates to leave the employment of Seller and its Affiliates;
provided, that this Section 6.02 shall not preclude the hiring of any employee
who (i) responds to any public advertisement placed by Buyer (or its applicable
Affiliates) or (ii) has been terminated by Seller or its Affiliates at least six
(6) months prior to the commencement of employment discussions between Buyer (or
its applicable Affiliates) and such employee.



Section 6.03    Contact with Customers, Suppliers and Other Business Relations.
Prior to the Closing, Buyer and its Representatives shall not contact or
communicate with the employees, customers, suppliers and other business
relations of the Companies in connection with the transactions contemplated
hereby without the prior written consent of Seller.



Section 6.04    Transferred Employee Benefits.
(a)    Commencing on the Closing Date and continuing through December 31, 2021
(or earlier, if the date of the employee’s termination of employment with
Buyer), Buyer shall provide or cause to be provided to each Transferred Employee
(i) base salary or hourly wages which are no less than the base salary or hourly
wages provided by Seller immediately prior to the Closing Date, and (ii) target
bonus opportunities that are substantially similar to opportunities provided to
Transferred Employees by Seller prior to the Closing Date. Commencing on the
Closing Date or mutually agreed upon date thereafter, but in no event later than
January 1, 2021, and continuing through December 31, 2022 (or if earlier, the
date of the employee’s termination of employment with Buyer), Buyer shall
provide or cause to be provided coverages under employee benefit plans
maintained by Buyer that are in all respects identical to or more favorable than
the coverages provided to those Transferred Employees under all Employee Benefit
Plans maintained by the Seller immediately before the Closing Date. Nothing in
this Agreement shall be construed as requiring the Buyer to continue the
employment of any specific person. Notwithstanding the foregoing and subject to
the provisions of Section 5.10 regarding Seller liability for the Seller
Retention Obligations, Buyer shall be responsible for any severance pay or other
liabilities as set forth in plans or policies (listed on Exhibit D) with respect
to any Transferred Employee.
(b)    Buyer shall cause to be provided to each Transferred Employee credit for
prior service with Seller for vesting and eligibility in any defined
contribution pension plans maintained or provided by the Buyer in which such
Transferred Employees are eligible to participate after the Closing Date and
with respect to any waiting periods or eligibility for benefits under any
employee benefit plan of Buyer; provided, however, that, except as expressly
provided in this Section 6.04, such service need not be recognized to the extent
that such recognition would result in any duplication of benefits for the same
period of service.



--------------------------------------------------------------------------------

    Execution Version
(c)    Commencing on the Closing Date and continuing through December 31, 2022,
Buyer shall maintain a vacation policy with respect to each Transferred Employee
and shall credit each such individual with all earned but unused vacation earned
as of the Closing Date with respect to any period prior to the Closing Date, as
determined under any and all of the Seller’s time off policies and which
provides vacation and other time off benefits to Transferred Employees at least
as favorable as Seller’s policies as of the Closing Date.



Section 6.05    Asset Sale Proceed Sharing.
(a)    From and after the Closing Date until December 31, 2022 (the “Asset Sale
Period”), in the event, and in each instance, Buyer, the Companies, or any of
their Affiliates, sell, convey or otherwise dispose of, including by operation
of law or sale of stock or equity interest, any interest in the [REDACTED], in
whole or in part, Buyer shall pay to Seller within thirty (30) calendar days of
such sale or disposition the equivalent of fifteen percent (15%) of the cash
proceeds, net of reasonable sales expenses, transfer taxes and any payments
required under the [REDACTED], received by Buyer, the Companies, or their
Affiliate(s) with respect to each such sale; provided, however, that [REDACTED]
in no event shall Buyer be required to pay Seller in excess of Eight Million
Dollars ($8,000,000.00) pursuant to this Section 6.05.
(b)    Seller and/or the Companies are currently pursuing or may pursue those
certain business opportunities set forth in Section 6.05(b) of the Disclosure
Schedules (collectively, the “Opportunities”). In the event, and in each
instance, Buyer or the Companies close all or any part of the transactions
contemplated by the Opportunities after the Closing Date, Buyer shall pay to
Seller fifteen percent (15%) of any payments or monetary consideration received
by Buyer or the Companies therefor at any time or from time to time, net of all
Taxes, which payment shall be made to Seller within thirty (30) days of Buyer’s
receipt of such payment or monetary consideration.



Section 6.06    Restricted Payments. During the period of time from and after
the Closing until December 31, 2022, Buyer shall not, and shall not permit any
of the Companies to, declare or make, or agree to pay or make, directly or
indirectly, any dividends, distributions, or transfers of cash to the equity
holders of the Companies without the prior written approval of Seller, which
approval shall not be unreasonably withheld, delayed, or conditioned; provided,
however, Buyer and the Companies may make dividends, distributions, or transfers
of cash to the equity holders of the Buyer or Companies at any time prior to
December 31, 2022 without the prior written approval of Seller if: (i) Buyer
provides Seller with ten (10) Business Days’ advance written notice of such
dividend, distribution, or transfer of cash and includes therein reasonable
evidence that Buyer and the Companies have on an aggregate basis, and will have
after the distribution, a minimum liquidity of [REDACTED], consisting of cash
and/or undrawn and available capacity on a credit facility; or (ii) such
distribution is necessary to cover income tax liability owed by Buyer or the
Companies from the operation of the Company Assets.



Section 6.07    Insurance. From and after Closing, Buyer shall cause each
Company to maintain, in full force and effect, at each Company’s sole expense,
the types and amounts of insurance as may be necessary to protect Seller from
claims under Workers’ Compensation acts



--------------------------------------------------------------------------------

    Execution Version
and other employee benefit acts and from claims for damages because of bodily
injury, including death, and from claims for damage to property that arise out
of the conduct of each Company’s business by such Company or its contractors or
subcontractors, including, without limitation, general liability, Workers’
Compensation, employer’s liability, commercial automobile, maritime/longshore,
and umbrella/excess insurance coverage. Such insurance coverage shall include
limits that are reasonable and customary in coal mining, transloading and dock
operations, name each Seller as an additional insured, be primary and not
contributory, and contain a waiver of subrogation in favor of each Seller.



Section 6.08    Exclusivity. From the date of this Agreement until the earlier
of the Closing or the date this Agreement is terminated as provided herein,
Seller shall not solicit, entertain or negotiate with any other Person for the
sale, merger, acquisition, lease, or other disposition any of the Company Assets
(other than as permitted in Section 5.02) or any equity interests of the
Companies, either directly or indirectly, or consummate any such transaction.



Section 6.09    Dominion Terminal Throughput Agreement. [REDACTED]



Article VII
TERMINATION



Section 7.01    Termination. This Agreement may be validly terminated only as
follows:
(a)    by the mutual written consent of the Parties at any time prior to the
Closing;
(b)    by either Seller or Buyer, by written notice to the other Party, if the
Closing shall not have occurred on or prior to December 31, 2020 (the
“Termination Date”); provided, that the right to terminate this Agreement
pursuant to this Section 7.01(b) shall not be available to any Party whose
breach of any of its representations, warranties, covenants or agreements under
this Agreement shall have been a material cause of, or resulted in, the failure
of the Closing to occur on or before such date;
(c)    by either Seller or Buyer, if any Prohibitive Order permanently
prohibiting the consummation of the transactions contemplated by this Agreement
shall have become final and non-appealable; provided, that the right to
terminate this Agreement pursuant to this Section 7.01(c) shall not be available
to any Party whose failure to fulfill any of its representations, warranties,
covenants or agreements under this Agreement shall have been a material cause
of, or resulted in, the occurrence of such Prohibitive Order;
(d)    by Buyer, by written notice to Seller, if Seller has breached or failed
to perform any of its covenants or other agreements set forth in this Agreement
or if any representation or warranty of Seller contained in this Agreement shall
be or shall have become inaccurate, in either case (i) such that the conditions
set forth in Section 2.01 or Section 2.02 would not be satisfied as of the time
of such breach or failure or as of the time such representation or warranty was
or shall have become inaccurate, and (ii) such breach or failure to perform or
inaccuracy cannot be cured by Seller or, if capable of being cured, shall not
have been cured within fifteen (15) days after



--------------------------------------------------------------------------------

    Execution Version
receipt by Seller of notice in writing from Buyer, specifying the nature of such
breach and requesting that it be cured, or Buyer shall not have received
adequate assurance of a cure of such breach within such fifteen (15) day period;
provided, that Buyer shall not have the right to terminate this Agreement
pursuant to this Section 7.01(d) if it is then in breach of any of its
representations, warranties, covenants or agreements set forth in this Agreement
that would result in the closing conditions set forth in Section 2.01 or Section
2.03 (other than those conditions which by their terms cannot be satisfied until
the Closing) not being satisfied;
(e)    by Seller, by written notice to Buyer, if Buyer has breached or failed to
perform any of its covenants or other agreements set forth in this Agreement or
if any representation or warranty of Buyer contained in this Agreement shall be
or shall have become inaccurate, in either case (i) such that the conditions set
forth in Section 2.01 or Section 2.03 cannot be satisfied and (ii) such breach
or failure to perform or inaccuracy cannot be cured by Buyer or, if capable of
being cured, shall not have been cured within fifteen (15) days after receipt by
Buyer of notice in writing from Seller, specifying the nature of such breach and
requesting that it be cured, or Seller shall not have received adequate
assurance of a cure of such breach within such fifteen (15) day period;
provided, that Seller shall not have the right to terminate this Agreement
pursuant to this Section 7.01(e) if Seller is then in breach of any of its
representations, warranties, covenants or agreements set forth in this Agreement
that would result in the closing conditions set forth in Section 2.01 or Section
2.02 (other than those conditions which by their terms cannot be satisfied until
the Closing) not being satisfied. Notwithstanding anything else herein to the
contrary, Seller shall be under no obligation to close pursuant to this
Agreement, nor to make any payment to Buyer, including but not limited to the
Break-Up Fee under Section 7.03 of this Agreement, if Buyer’s representation in
Section 4.08(b) of this Agreement is not true as of the Closing Date;
(f)    by Seller, if all of the conditions set forth in Section 2.01 and Section
2.02 have been satisfied (other than those conditions that by their nature
cannot be satisfied other than at the Closing) and Buyer fails to consummate the
transactions contemplated by this Agreement on the date the Closing should have
occurred pursuant to Section 1.05; and
(g)    by Buyer, if all of the conditions set forth in Section 2.01 and Section
2.03 have been satisfied (other than those conditions that by their nature
cannot be satisfied other than at the Closing) and Seller fails to consummate
the transactions contemplated by this Agreement on the date the Closing should
have occurred pursuant to Section 1.05.



Section 7.02    Effect of Termination.
(a)    In the event of the termination of this Agreement pursuant to Section
7.01, this Agreement shall become void and have no further force and effect, and
no Party (nor any of its Representatives or Affiliates) shall have any Liability
to any other Person except as provided below in Section 7.03; provided that (i)
the obligations of the Parties hereto contained in Section 5.01, this Section
7.02, Article XI and the Confidentiality Agreement shall survive the termination
of this Agreement, (ii) Buyer’s indemnification obligations in Section 5.03
shall survive the termination of this Agreement, and (iii) nothing herein shall
relieve any Party from any Liability or Damages to the extent that failure to
satisfy the conditions of Article II results



--------------------------------------------------------------------------------

    Execution Version
from a willful breach of any representation, warranty, covenant or agreement
made by such Party.
(b)    In the event that this Agreement is terminated pursuant to Section 7.01,
Buyer shall, as promptly as practicable and in no event later than three (3)
Business Days following such termination, return to Seller or destroy, and will
cause its Representatives to return to Seller or destroy, all of the documents
and other materials received from the Companies, Seller or its respective
Affiliates and/or Representatives relating to any of them or the transactions
contemplated by this Agreement, whether so obtained before or after execution of
this Agreement, and Buyer (or, if Buyer is not signatory thereto, its Affiliate
signatory thereto) shall comply with all of its obligations under the
Confidentiality Agreement.



Section 7.03    Termination Fee. In the event Buyer terminates this Agreement
under Sections 7.01(b), 7.01(d) or 7.01(g), or Seller terminates this Agreement
for any reason other than a failure by Buyer to perform its obligations
hereunder (including without limitation, if Seller terminates this Agreement as
a result of a failure of any of the conditions set forth in Sections 2.03(c),
2.03(d), 2.03(f) or 2.03(g) to be satisfied), Seller shall pay to Buyer a
break-up fee of [REDACTED] (the “Break-Up Fee”), within five (5) Business Days
from the date of the applicable termination notice.



Article VIII
INDEMNITY



Section 8.01    Seller’s Agreement to Indemnify. Upon the terms and subject to
the conditions of this Article VIII, Seller shall, from and after the Closing,
indemnify, defend and hold harmless Buyer and its Affiliates (and their
respective directors, officers, managers, shareholders, members, managers,
partners, employees, agents, attorneys and representatives) from and against any
and all charges, dues, Taxes, fines, claims, Liabilities, losses, damages,
payments, deficiencies, awards, settlements, assessments, judgments, fees,
penalties, costs and expenses, including the reasonable fees and disbursements
of counsel (collectively, “Damages”), which any of them shall incur, sustain or
suffer and which relate to or arise, directly or indirectly, out of or in
connection with (i) any breach or inaccuracy of any representation or warranty
made by the Seller in this Agreement or in any Seller Ancillary Document (each
such breach and inaccuracy, a “Seller Warranty Breach”), (ii) any breach,
non-compliance, nonfulfillment or nonperformance by Seller of any covenant or
agreement in this Agreement, (iii) any Tax Amount, (iv) any Buyer Tax Losses,
(v) Closing Indebtedness, (vi) Excluded Liabilities, (vii) those Actions listed
on Section 3.20(a) of the Disclosure Schedule, (viii) any Actions against the
Companies filed after the date of this Agreement but prior to the Closing Date,
(ix) any matter set forth on Section 8.01(ix) of the Disclosure Schedules, (x)
Seller Retention Obligations, and (xi) any expenses of Seller related to the
transaction contemplated by this Agreement that are incurred by the Companies
(items (i)-(viii) collectively, “Buyer Claims”).



Section 8.02    Seller’s Limitation of Liability. Seller shall not be liable
with respect to any Damages otherwise payable under Section 8.01(i) unless the
aggregate amount of Damages with



--------------------------------------------------------------------------------

    Execution Version
respect to all such Damages exceeds $[REDACTED] (the “Deductible”) and then only
to the extent of such excess, after which time all Damages in excess of the
Deductible shall be indemnifiable. Seller’s maximum Liability in the aggregate
for all claims for indemnification for Seller Warranty Breaches shall not exceed
$[REDACTED] (the “Cap”); provided, however, that the Cap shall not apply with
respect to any Damages resulting from or arising out of fraud or willful
misconduct (as determined by a court of competent jurisdiction).
Notwithstanding any other provisions in this Agreement, and in addition to any
other limitations on Buyer’s rights to indemnification under this Agreement,
Seller shall not be liable for Damages with respect to any Seller Warranty
Breach to the extent such Damages: (i) are for the implementation of, or result
from, any investigation, remediation, or other action at any Property not
required by applicable Environmental Laws in effect on the Closing Date; (ii)
arise out of any change in use of any Property from how such Property is used as
of the Closing Date; (iii) are to implement investigation or remediation
standards at any Property other than those applicable to such Property as used
as of the Closing Date; or (iv) arise from any denial, modification, suspension,
or change in status to any Permit Application or any other Permit, approval, or
authorization needed to conduct mining operations and not caused by the actions
or inactions of Seller or the Companies prior to Closing.



Section 8.03    Buyer’s Agreement to Indemnify. Upon the terms and subject to
conditions of this Article VIII, from and after the Closing, Buyer and the
Companies, jointly and severally, shall indemnify, defend and hold harmless
Seller and its Affiliates (and their respective directors, officers, managers,
shareholders, members, managers, partners, employees, agents, attorneys and
representatives), from and against all Damages asserted against, resulting to,
imposed upon or incurred by Seller or its Affiliates (or their respective
directors and officers) and which relate to or arise, directly or indirectly,
out of or in connection with (i) a breach of any representation or warranty of
Buyer contained in or made pursuant to this Agreement (each such breach and
inaccuracy, a “Buyer Warranty Breach”), (ii) non-fulfillment or nonperformance
of any agreement or covenant of Buyer, (iii) the ownership or operation of the
Companies or the Company Assets on and after the Closing Date, (iv) the Company
Assets or (v) the Companies’ obligations under the New Coal Sales Agreement, or
(vi) the Assumed Liabilities (items (i), (ii), (iii), (iv) and (v),
collectively, “Seller Claims”).



Section 8.04    Buyer’s Limitation of Liability. Buyer shall not be liable with
respect to any Damages otherwise payable under Section 8.03(i) unless the
aggregate amount of Damages with respect to all such Damages exceeds the
Deductible and then only to the extent of such excess, after which time all
Damages in excess of the Deductible shall be indemnifiable. Buyer’s maximum
Liability in the aggregate for all claims for indemnification for Buyer Warranty
Breaches shall not exceed the Cap; provided, however, that the Cap shall not
apply with respect to any Damages resulting from or arising out of fraud or
willful misconduct (as determined by a court of competent jurisdiction).



Section 8.05    Procedures for Indemnification. If an indemnified party shall
desire to assert any claim for indemnification provided for under this Article
VIII other than a claim in respect of, arising out of or involving a Third-Party
Claim, such indemnified party (the “Indemnified Party”)



--------------------------------------------------------------------------------

    Execution Version
shall give prompt written notice to the party against whom indemnity is sought
(the “Indemnifying Party”) of the assertion of any claim, or the commencement of
any Action in respect of which indemnity may be sought and will provide such
Indemnifying Party such information with respect thereto that the Indemnifying
Party may reasonably request; provided, that the failure to give such
notification shall not affect the indemnification provided for hereunder except
to the extent the Indemnifying Party shall have been materially prejudiced by
such failure.



Section 8.06    Conditions of Indemnification with Respect to Third-Party
Claims. The obligations and Liabilities of the Parties with respect to Buyer
Claims and Seller Claims, respectively, which arise or result from claims for
Damages made by third parties (“Third-Party Claims”) shall be subject to the
following terms and conditions:
(a)    The Indemnified Party will give the Indemnifying Party prompt notice of
any such Third-Party Claim, setting forth therein in reasonable detail the basis
for such Third-Party Claim (and will provide such Indemnifying Party such
information with respect thereto that the Indemnifying Party may reasonably
request), and the Indemnifying Party shall have the right to undertake the
defense thereof by counsel chosen by it and reasonably satisfactory to the
Indemnified Party; provided, that failure to provide such prompt notice shall
not affect the Indemnifying Party’s obligations hereunder, except to the extent
that the Indemnifying Party is materially prejudiced by such failure; and
provided, further, that the Indemnified Party will reasonably cooperate with the
Indemnifying Party in defending such Third-Party Claim. If the Indemnifying
Party undertakes such defense, the Indemnified Party shall have the right to
participate in the defense thereof and to employ counsel, at its own expense,
separate from the counsel employed by the Indemnifying Party, it being
understood that the Indemnifying Party shall control such defense.
(b)    If the Indemnifying Party, within a reasonable time after notice of any
such Third-Party Claim, fails to defend the Indemnified Party against which such
Third-Party Claim has been asserted, the Indemnified Party shall (upon further
notice to the Indemnifying Party) have the right to undertake the defense,
compromise or settlement of such Third-Party Claim for the account and risk of
the Indemnifying Party; provided, that the Indemnified Party shall not settle or
compromise such Third-Party Claim without the written consent of the
Indemnifying Party, such consent not to be unreasonably withheld or delayed; and
(c)    Any provision in this Article VIII to the contrary notwithstanding, (A)
if (i) there is a reasonable probability that a Third-Party Claim may materially
and adversely affect the Indemnified Party, (ii) the Third-Party claim involves
criminal Liability or (iii) the Third-Party Claim involves a dispute with a
Governmental Body, the Indemnified Party shall have the absolute right, at its
own cost and expense, to defend, compromise or settle such Third-Party Claim;
provided, however, that if such Third-Party Claim is settled without the
Indemnifying Party’s consent, the Indemnified Party shall be deemed to have
waived all rights hereunder against the Indemnifying Party for Damages arising
out of such Third-Party Claim; and (B) the Indemnifying Party shall not, without
the written consent of the Indemnified Party, settle or compromise any
Third-Party Claim or consent to the entry of any judgment which (i) does not



--------------------------------------------------------------------------------

    Execution Version
include as an unconditional term thereof the giving by the claimant or the
plaintiff to the Indemnified Party a release from all Liability in respect to
such Third-Party Claim or (ii) subjects the Indemnified Party to any injunctive
relief or other equitable remedy.



Section 8.07    Limitation on Damages.
(a)    Any indemnification payable pursuant to this Article VIII shall be net
of:
(i)    any amounts actually received (after deducting related costs and
expenses) by the Indemnified Party for the Damages for which such
indemnification payment is made, under any warranty or indemnity from any third
party and under applicable insurance policies; and
(ii)    any Tax benefits in excess of Tax detriments actually recognized by the
Indemnified Party arising from the incurrence or payment of any such Damages in
the taxable year such Damage arises or the succeeding taxable year (calculated
on a with or without basis) to the extent such Tax benefits arise from the
deductibility of any such Damages. If the Indemnified Party actually recognizes
a Tax benefit arising from the incurrence or payment of any such Damages in the
taxable year of such Damage or the succeeding taxable year subsequent to an
indemnification payment by the Indemnifying Party, then such Indemnified Party
shall promptly reimburse the Indemnifying Party for any such indemnification
payment made up to the amount received by the Indemnified Party, net of any
expenses (including Taxes) or Tax detriment reasonably incurred by such
Indemnified Party in collecting such amount.
(b)    If the Indemnified Party determines not to pursue any such recovery, the
Indemnified Party shall promptly so notify the Indemnifying Party, and the
Indemnifying Party (in its name or in the name of the Indemnified Party) shall
be entitled to pursue such recovery directly and the Indemnified Party shall use
reasonable efforts to cooperate with the Indemnifying Party in its pursuit of
such recovery (including the assignment by the Indemnified Party to the
Indemnifying Party of any rights to proceed against the applicable third party),
provided, that (x) such recovery shall not unreasonably interfere with the
operation of the business of the Indemnified Party and (y) the Indemnifying
Party shall defend, indemnify and hold harmless the Indemnified Party from and
against, and shall pay or reimburse the Indemnified Party for, any Damages which
it may incur or to which it may be subjected, resulting from or arising out of
or otherwise based upon the Indemnifying Party’s efforts to pursue any such
recovery.
(c)    The Indemnifying Party shall not be liable under this Article VIII for
any special, punitive, indirect or consequential Damages or Damages arising from
or relating to lost profits or diminution in value other than any such Damages
recoverable by a third party pursuant to a Third-Party Claim.
(d)    If the Indemnified Party shall have received the payment required by this
Agreement from the Indemnifying Party in respect of Damages and shall
subsequently receive amounts recoverable under clauses (i) or (ii) of Section
8.06(a), then the Indemnified Party shall promptly



--------------------------------------------------------------------------------

    Execution Version
repay to the Indemnifying Party a sum equal to the amount of such amounts
actually received under clauses (i) or (ii) of Section 8.06(a).



Section 8.08    Sole Remedy. Except as specifically set forth in this Agreement,
Buyer waives any rights and claims Buyer and its Affiliates may have against
Seller and its Affiliates, whether in law or in equity, relating to the Company
Assets, the Assumed Liabilities, the Companies or any of their assets, business
or operations, any pending Permit Applications, or the transactions contemplated
hereby, and Seller waives any such rights and claims Seller and its Affiliates
may have against Buyer and its Affiliates and the Companies (following the
consummation of the transactions contemplated hereby). The rights and claims
waived hereby include claims for contribution, cost recovery, natural resources
Damages, or other rights of recovery arising out of or relating to any
Environmental Laws, claims for breach of Contract, breach of representation or
warranty, negligent misrepresentation and all other claims for breach of duty.
After the Closing, this Article VIII will provide the exclusive monetary remedy
for any misrepresentation, breach of warranty, covenant or other agreement or
other claim arising out of this Agreement or the transactions contemplated
hereby. Notwithstanding the foregoing, it is understood that nothing herein
shall prohibit any Party hereto from exercising its rights to seek Damages for
claims based on fraud or willful misconduct or claims seeking specific
performance, injunction or equitable relief with respect to a breach of covenant
or agreement under this Agreement.



Section 8.09    Tax Treatment. The amount of any payments made pursuant to this
Article VIII shall be treated by Buyer and Seller and their respective
Affiliates as adjustments to the Closing Cash for all Tax purposes, except to
the extent that a contrary treatment is required by Applicable Law. Provided
further that Seller in no event shall be liable to indemnify or reimburse for
any adjustment to the basis of any asset as a result of an adjustment to the
Closing Cash under this Section 8.09.



Section 8.10    Mitigation. Each of the Parties hereto agrees to use its
commercially reasonable best efforts to mitigate its respective Damages upon and
after becoming aware of any event or condition that would reasonably be expected
to give rise to any Damages that are indemnifiable hereunder.



Article IX
ADDITIONAL COVENANTS AND AGREEMENTS



Section 9.01    Survival. Except for the representations and warranties set
forth in Sections 3.01 through 3.06, Section 3.11 Tax Matters, Section 3.12
Employee Benefits and Sections 4.01 through 4.03 (the “Fundamental
Representations”), the representations and warranties contained in Article III
and Article IV and any certificate delivered pursuant to this Agreement shall
survive the Closing, irrespective of any facts known to any Indemnified Party at
or prior to the Closing or any investigation made by or on behalf of any
Indemnified Party, for a period of eighteen 18 months following the Closing
Date. Covenants shall survive for the applicable statute of limitations unless a
shorter period is expressly set forth herein. The Fundamental Representations



--------------------------------------------------------------------------------

    Execution Version
shall survive indefinitely. If written notice of a claim has been given prior to
the expiration of the applicable representations and warranties by a Party
hereto to another Party hereto in accordance with Section 8.04, then the
relevant representations and warranties shall survive as to such claim until
such claim has been finally resolved. Notwithstanding anything to the contrary
herein, the rights of Indemnified Parties to make claims for indemnification or
reimbursement based upon any covenant to be performed or complied with after the
Closing Date will survive indefinitely or for the period explicitly specified
therein.
Notwithstanding the foregoing, the agreements and covenants set forth in this
Article IX, Section 1.03, Section 5.04(c), Section 5.06, Section 5.09, Article
VIII and Article XI shall survive in accordance with the terms thereof.



Section 9.02    Further Assurances. Subject to Section 5.04, from time to time,
as and when requested by any Party hereto and at such requesting Party’s
expense, any other Party shall execute and deliver, or cause to be executed and
delivered, all such documents and instruments and shall take, or cause to be
taken, all such further or other actions as the requesting Party may reasonably
deem necessary or desirable to evidence and effectuate the transactions
contemplated by this Agreement. Without limiting the foregoing, Seller shall
cause the Reorganization to occur in all material respects on or prior to the
Closing. From and after the Closing Seller shall take any actions required to
finalize the Reorganization as contemplated in this Agreement, and the Companies
shall reasonably cooperate with Seller with such activities at Seller’s sole
cost and expense. In the event any asset or property which, prior to the
completion of the Reorganization, constituted an Excluded Asset shall have been
transferred, assigned, delivered or conveyed to or otherwise retained by any
Company, then, at the request of Seller, such asset or property shall be
promptly transferred, assigned, and conveyed to Seller or its designee. Until
such asset or property is transferred, assigned or conveyed to Seller or its
designee, such Company shall, at the request of Seller, (i) maintain and operate
such asset or property at Seller’s sole cost and expense, and/or (ii) use
commercially reasonable efforts to make the benefits of such asset or property
available to Seller by mutually agreeable arrangement; provided, however, that
no action will be required or permitted in violation of any underlying
agreement(s) affecting such asset or property.



Article X
DEFINITIONS



Section 10.01    Definitions. For purposes hereof, the following terms, when
used herein with initial capital letters, shall have the respective meanings set
forth herein:
“Accounts Payable” has the meaning set forth in Section 1.04(g).
“Action” means any action, claim, demand, suit, proceeding (other than Permit
Proceedings), arbitration, grievance, citation, summons, subpoena, hearing,
inquiry or investigation, whether civil, criminal, regulatory or otherwise, and
whether in law or in equity.
“Affiliate” of any particular Person means any other Person controlling,
controlled by or under common control with such particular Person. For the
purposes of this definition,



--------------------------------------------------------------------------------

    Execution Version
“controlling,” “controlled” and “control” means the possession, directly or
indirectly, of the power to direct the management and policies of a Person
whether through the ownership of voting securities, Contract or otherwise,
provided that each Company shall not be considered an “Affiliate” of Seller from
and after the Closing. For the avoidance of doubt, designating a Person an
“Affiliate” for purposes of this Agreement does not mean that the Person
exercises that degree of ownership, control, or management sufficient to give
rise to any potential Liability under any Environmental Law.
“Agreement” has the meaning set forth in the preamble.
“Applicable Laws” means all applicable federal, state, local, municipal, or
foreign constitutions, laws (including common law), statutes, treaties, rules,
regulations, ordinances, directives, judgments, Orders (judicial or
administrative), decrees, injunctions and writs of any Governmental Body or any
similar provisions having the force or effect of law.
“Asset Sale Period” has the meaning set forth in Section 6.05(a).
“Assumed Liabilities” has the meaning set forth in Section 1.03.
“AVS” means the Applicant Violator System established by the Office of Surface
Mining, Department of the Interior, pursuant to the Federal Surface Mining,
Control and Reclamation Act.
“Balance Sheet” has the meaning set forth in Section 3.06(a).
“Black Lung Liabilities” means any Liability or benefit obligations related to
black lung claims and benefits under the Black Lung Benefits Act of 1972, 30
U.S.C. Sections 901 et seq., the Federal Mine Safety and Health Act of 1977, 30
U.S.C. Sections 801 et seq., the Black Lung Benefits Reform Act of 1977, Pub. L.
No. 95-239, 92 Stat. 95 (1978), or the Black Lung Benefits Amendments of 1981,
Pub. L. No. 97-119, Title II, 95 Stat. 1643, in each case as amended, if
applicable, and occupational pneumoconiosis, silicosis or other lung disease
liabilities and benefits arising under state law or regulation, including 77 Pa.
Stat. § 1, et seq. or any other federal law or regulation now or hereafter in
existence.
“Break-Up Fee” has the meaning set forth in Section 7.03.
“Business Day” means any day that is not a Saturday, a Sunday or other day on
which banks are required or authorized by law to be closed in the City of New
York.
“Buyer” has the meaning set forth in the preamble.
“Buyer Claims” has the meaning set forth in Section 8.01.
“Buyer Material Adverse Effect” has the meaning set forth in Section 4.01.
“Buyer Prepared Returns” has the meaning set forth in Section 5.06(e).



--------------------------------------------------------------------------------

    Execution Version
“Buyer Tax Losses” means, without duplication, (i) all Indemnified Taxes and
(ii) all costs and expenses of preparing Company Prepared Returns and (iii) all
costs and expenses of contesting any audit or other Action that would result in
the imposition of an Indemnified Tax.
“Buyer Warranty Breach” has the meaning set forth in Section 8.03.
“Cap” has the meaning set forth in Section 8.02.
“CBM Wells” has the meaning set forth in Section 3.07(b).
“Closing” has the meaning set forth in Section 1.05.
“Closing Cash” has the meaning set forth in Section 1.02.
“Closing Date” has the meaning set forth in Section 1.05.
“Closing Indebtedness” means the Indebtedness as of immediately prior to the
Closing.
“Coal Mining Area” means those properties, as of the date of this Agreement, on
which a Company plans to mine the Pittsburgh No. 8 Seam of coal using long-wall
mining methods as described in and shown on the map attached in Section
3.08(e-1) of the Disclosure Schedules.
“Coal Sales Agreements” means all Contracts for the sale of coal related to the
Company Assets, which Coal Sales Agreements are set forth on Exhibit I.
“Coal Sales Agency Agreement” means that certain [REDACTED].
“Code” means the Internal Revenue Code of 1986, as amended.
“Company” and “Companies” have the meaning set forth in the recitals.
“Company Assets” means all assets of the Companies as of the Closing Date,
including the Company Owned Properties and the Company Leased Properties and
Equipment and Facilities.
“Company Bonds” has the meaning set forth in Section 3.19(c).
“Company Coal Out Leased Properties” means those certain leases set forth in
Section 3.08(b-1) of the Disclosure Schedules.
“Company Lease” means the coal leases to one or more of the Companies which, in
each case, are used or held for use in the conduct of the business of the
Companies as it is currently conducted. Company Leased Properties are described
in Section 3.08(b) of the Disclosure Schedules.
“Company Lease Assignment and Assumption Agreements” has the meaning set forth
in Section 5.08.



--------------------------------------------------------------------------------

    Execution Version
“Company Leased Properties List” has the meaning set forth in Section 3.08(b).
“Company Leased Surface Properties” means the property rights held by one or
more of the Companies, in each case, used or held for use in the conduct of the
business of the Companies as it is currently conducted, by way of the
Instruments set forth in Section 3.08(c) of the Disclosure Schedules.
“Company Owned Properties” means the real property and interests in real
property currently owned by one or more of the Companies, and the real property
or material interests in real property currently owned by Seller or its
Affiliates (other than the Companies) that will be conveyed to one or more of
the Companies prior to Closing, that, in each case, are used or held for use in
the conduct of the business of the Companies as it is currently conducted, which
readily identifiable Company Owned Properties are described in Section 3.08(a)
of the Disclosure Schedules in pertinent part.
“Company Owned Properties List” has the meaning set forth in Section 3.08(a).
“Company Owned Property Deeds” has the meaning set forth in Section 5.08.
“Company Permits” means all currently issued mining Permits held by the
Companies related to the Company Assets, as more particularly set forth on
Exhibit J attached hereto.
“Company Prepared Returns” has the meaning set forth in Section 5.06(e).
“Confidentiality Agreement” has the meaning set forth in Section 5.01.
“Consent” has the meaning set forth in Section 3.03(b).
“Consent Decrees” means all consent decrees and similar orders to which Seller
or any Company is a party, including those set forth on Exhibit K.
“[REDACTED]” has the meaning set forth in Section 5.07(e).
“Contract” means any contract, agreement, lease, license, commitment,
understanding, arrangement, franchise, warranty, guaranty, mortgage, note, bond,
option, warrant, right or other instrument or consensual obligation, including
any master contract and related purchase orders, whether written or oral.
“Contura Energy” has the meaning set forth in the preamble
“Contura Guaranty” has the meaning set forth in Section 3.10(a)(iv).
“Contura Mining” has the meaning set forth in the preamble.
“Conventional Wells” has the meaning set forth in Section 3.07(b).
“Cumberland” has the meaning set forth in the recitals.



--------------------------------------------------------------------------------

    Execution Version
“Damages” has the meaning set forth in Section 8.01.
“Deductible” has the meaning set forth in Section 8.02.
“DEP” has the meaning set forth in Section 5.07(g).
“DEP License” has the meaning set forth in Section 5.07(g).
“Disclosure Schedules” has the meaning set forth in Article III.
“DTA” has the meaning set forth in Section 6.09.
“DTA Terminal” has the meaning set forth in Section 6.09.
“DTA Throughput Agreement” has the meaning set forth in Section 6.09.
“[REDACTED]” has the meaning set forth in Section 5.07(e).
“Emerald” has the meaning set forth in the recitals.
“Employee Benefit Plan” means each employee benefit plan as defined in Section
3(3) of ERISA (regardless of whether such plan is subject to ERISA) and each
other plan, fund, program, agreement or arrangement which provides employee
benefits to or for the remuneration, direct or indirect, of employees, former
employees, directors, officers, consultants, independent contractors, contingent
workers or leased employees, which is (i) sponsored, maintained, contributed to
or required to be contributed to by the Companies and (ii) with respect to which
the Companies have or may have any Liability (including by reason of having an
ERISA Affiliate).
“Environmental Claim” means any written or oral notice, claim, demand, or other
communication alleging or asserting Liability for investigatory costs,
reclamation costs, cleanup costs, response costs, Damages to natural resources
or other property, personal injuries, fines, or penalties arising out of, based
on, or resulting from the presence, release, or threatened release of any
Hazardous Material or contamination into the environment at any location, or
circumstances forming the basis of any violation, or alleged violation, of any
Environmental Laws. Environmental Claim shall include any claim by any
Governmental Body for enforcement, cleanup, removal, response, remedial, or
other actions or Damages pursuant to any Environmental Laws and any claim by any
third party seeking Damages, contribution, indemnification, cost recovery,
compensation, or injunctive relief resulting from the presence of a Hazardous
Material or pollution, or arising from alleged injury or threat of injury, to
health, safety, or the environment.
“Environmental Laws” means all Applicable Laws concerning pollution or
protection of the environment, including for the avoidance of doubt the federal
Surface Mining Control and Reclamation Act, as amended and all analogous state
statutes, including the Mining Subsidence Act, and all implementing regulations,
and all Applicable Laws relating to the generation, handling, transportation,
treatment, storage, disposal, labeling, discharge, release, or cleanup of



--------------------------------------------------------------------------------

    Execution Version
any Hazardous Material, including the Comprehensive Environmental Response
Compensation and Liability Act, Resource Conservation and Recovery Act, Federal
Water Pollution Control Act, and National Environmental Policy Act, all as
amended and all analogous state statutes and implementing regulations.
“Environmental Liabilities” means any Liability under Environmental Laws.
“Equipment and Facilities” has the meaning set forth in Section 3.07(a).
“ERISA” means the Employment Retirement Income Security Act of 1974.
“ERISA Affiliate” means any Person that is treated as a single employer together
with the Companies under Section 414 of the Code.
“Excluded Assets” means (a) all Company Assets related to the Freeport Reserves,
including those Company Assets set forth on Exhibit L; (b) the Coal Sales Agency
Agreement and the Shared Corporate Services Agreement; (c) all accounts
receivable and other receivables as of the Closing Date; (d) provided that the
Companies have the originals or also have copies, copies, whether in hard copy
or computer format, of all books, records, personnel files, minute books, and
other files and papers of the Companies; (e) utility deposits, including the
[REDACTED] and the [REDACTED]; (f) any and all amounts prepaid by the Companies,
including prepaid bond premiums, but excluding prepaid Taxes and any recoupable
balances under the Company Leases; (g) all cash and cash equivalents, including,
but not limited to, treasury bills collateralizing Workers’ Compensation
obligations; (h) all insurance policies (or rights to refunds or rebates or
other rights thereunder); (i) all communications among personnel of Company and
its Affiliates with respect to the transactions contemplated herein and all
communications between a Company and its Affiliates on the one hand, and its
counsel, on the other hand; (j) all rights of Seller arising under this
Agreement or the transactions contemplated hereby; (k) the rights of a Company
or the Companies under any Sourcing Contract that is not held exclusively by a
Company or the Companies, but is held jointly by any of the Companies together
with Seller or an Affiliate of Seller; (l) any Contract that requires a Consent
that is not obtained on or prior to the Closing Date; and (m) those assets and
property set forth on Exhibit M.
“Excluded Liabilities” has the meaning set forth in Section 1.04.
“Existing Orders” has the meaning set forth in Section 1.06(c).
“Final Inventory Overage” has the meaning set forth in Section 1.06(b)(i).
“Final Inventory Underage” has the meaning set forth in Section 1.06(b)(ii).
“Financial Liens” mean any mortgages, deeds of trust, security agreements, or
UCC Financial Statements against the Company Owned Properties or the Company
Leased Properties or Company Assets.
“Financial Statements” has the meaning set forth in Section 3.06(a).



--------------------------------------------------------------------------------

    Execution Version
“FLSA” has the meaning set forth in Section 3.14(a)(vii).
“Freeport Reserves” means the Freeport coal seam reserves in and underlying the
real property and interests in real property described on Exhibit L.
“Fundamental Representations” has the meaning set forth in Section 9.01.
“GAAP” means United States generally accepted accounting principles as in effect
on the date of this Agreement, applied in a manner consistent throughout the
periods involved.
“Governmental Body” means any federal, state, local, municipal, foreign or other
government or quasi-governmental authority or any department, agency,
commission, board, subdivision, bureau, agency, instrumentality, court or other
tribunal of any of the foregoing, provided that Governmental Body shall not
include any tribal authority or any department, agency, commission, board,
subdivision, bureau, agency, instrumentality, court or other tribunal of any
tribal authority.
“Hazardous Materials” means any wastes, substances, radiation, compound or
materials (whether solids, liquids or gases) that are listed, regulated or
defined under any Environmental Law as hazardous, toxic, carcinogenic, a
pollutant, a contaminant or words of similar meaning or effect, including
“hazardous substances” listed under CERCLA, petroleum or any derivatives
thereof, urea formaldehyde foam insulation, toxic mold, polychlorinated
biphenyls, asbestos in any form or condition and per- and polyfluoroalkyl
substances.
“HSR Act” means the Hart-Scott-Rodino Antitrust Improvements Act of 1976, as
amended, and the rules and regulations promulgated thereunder.
“Indebtedness” means, without duplication, all indebtedness of the Companies,
whether secured or unsecured, including (i) all indebtedness of the Companies
for money borrowed from a lender; (ii) indebtedness of the Companies for the
deferred purchase price of property or services represented by a note, earn-out
or contingent purchase payment (in each case, other than trade payables);
(iii) all indebtedness of the Companies secured by a mortgage or other Lien to
secure all or part of the purchase price of the property subject to such Lien or
mortgage; (iv) that portion of obligations with respect to capital leases that
is properly classified as a Liability on a balance sheet in conformity with
GAAP; (v) any Liability of the Companies in respect of banker’s acceptances or
letters of credit; (vi) notes payable and agreements representing extensions of
credit whether or not representing obligations for borrowed money; (vii) all
guarantees or similar agreements pursuant to which Companies have agreed to be
responsible for the indebtedness of another Person; (viii) (A) all deferred
compensation and supplemental retirement obligations (including all payment
obligations and unfunded benefit obligations under any non-qualified deferred
compensation plan of the Companies or non-qualified supplemental retirement
agreement with any current or former executive, employee or other service
provider), (B) all severance payments or other similar obligations relating to
the termination of any former employees, (C) all employer contributions due (or
that may become due) under the Company 401(k) Plan for all periods prior to the
Closing Date, including employer matching and profit-sharing contributions in
the amounts consistent with past practice, and (D) with respect to each



--------------------------------------------------------------------------------

    Execution Version
of the obligations described in the foregoing clauses (A) through (C), the
employer portion of any payroll, social security, unemployment or similar Taxes
imposed in connection with the payment of such obligations; (ix) any obligations
under any interest rate swap agreements; (x) all long-term customer accrued
rebates; and (xi) all interest, any premiums payable or any other costs, fees or
charges (including any prepayment penalties or “breakage” costs) on any
instruments or obligations described in clauses (i) through (x) hereof, all as
the same may be payable upon the complete and final payoff thereof, regardless
of whether such payoff occurs prior to, simultaneous with or following the
Closing.
“Indemnified Guarantees” has the meaning set forth in Section 5.07(b).
“Indemnified Party” has the meaning set forth in Section 8.05.
“Indemnified Taxes” (and the correlative meaning “Indemnified Tax”) means,
without duplication, any of the following Taxes (in each case, whether imposed,
assessed, due or otherwise payable directly, as a successor or transferee,
jointly and/or severally, pursuant to a Tax sharing agreement entered (or
assumed) by the Companies on or prior to the Closing, in connection with the
filing of a Tax Return, as a result of an assessment or adjustment by any Taxing
Authority, by means of withholding or for any other reason and whether disputed
or not):
(i)    all Taxes of the Companies (other than Transfer Taxes) for (or as
provided in Section 5.06(e) attributable to) any Pre-Closing Period (or portion
of any Straddle Period ending on the Closing Date);
(ii)    all Taxes resulting from a breach of a representation or warranty
contained in Section 3.11 or Section 3.12; or
(iii)    all Taxes imposed as a result of any loss, reduction, disallowance, or
unavailability (in whole or in part) of any refund (whether as cash or a credit
or offset against Taxes otherwise payable) that was received by the Companies on
or before the Closing Date.
“Indemnifying Party” has the meaning set forth in Section 8.05.
“Initial Termination Date” has the meaning set forth in Section 7.01(b).
“Intellectual Property” means intellectual property including (i) patents, (ii)
trademarks, service marks, trade dress, logos, trade names, corporate names,
business names and Internet domain names, and all goodwill associated therewith,
(iii) copyrighted works and copyrights, (iv) trade secrets and know-how, and (v)
as applicable, all registrations, applications, renewals, divisions,
continuations, continuations-in-part, re-issues, re-examinations and foreign
counterparts for any of the foregoing.
“Inventory” has the meaning set forth in Section 1.06(a).
“IRS” has the meaning set forth in Section 3.12(a).



--------------------------------------------------------------------------------

    Execution Version
“Legacy Bonds” has the meaning set forth in Section 5.13.
“Liability” means any liability, obligation or commitment, whether fixed or
unfixed, matured or unmatured, known or unknown, asserted or unasserted,
absolute or contingent, accrued or unaccrued, due or to become due, choate or
inchoate, liquidated or unliquidated or secured or unsecured.
“Lien” means any lien, mortgage, deed of trust, deed to secure debt, security
interest, pledge, deposit, charge or encumbrance, or other similar restriction.
“Longwall Equipment” means any equipment owned or leased by the Companies as of
the Closing Date and used, or primarily held for use, in the longwall mining
operations of the Companies, including those items of equipment set forth on
Exhibit N, but excluding replacements, additions or new equipment purchased by
the Companies after the Closing Date.
“Material Adverse Effect” means any change, effect, occurrence, state of facts
or development that, along, or together with any other change, effect, event,
occurrence, state of facts or development, has had, or would reasonably be
expected to have, a material adverse effect on (a) the financial condition,
business or results of operations of the Companies and the Company Assets, taken
as a whole or (b) would, or would reasonably be expected to, prevent or
materially impair the ability of Seller to consummate the transactions
contemplated by this Agreement; provided that the term “Material Adverse Effect”
shall not include any change, effect, event, occurrence, state of facts or
development relating to or arising from (i) the United States or foreign
economic, financial or geopolitical conditions or events in general, (ii)
changes in global or domestic commodity prices, (iii) changes in the financial
or capital markets or changes in interest rates, (iv) changes in Applicable Law,
regulations or standards affecting the Companies and their clients and customers
or the Company Assets, or changes in GAAP, (v) changes in the coal industry in
general, (vi) seasonal fluctuations in the business of the Companies, (vii)
military conflicts or acts of foreign or domestic terrorism, (viii) the process
leading to and the execution or announcement of this Agreement, (ix) any actions
taken by, or at the written request of, Buyer or its Affiliates after the date
of this Agreement and on or prior to the Closing Date that relate to, or affect,
the business of the Companies or the Company Assets or (x) compliance by the
Companies or the Seller with the terms of this Agreement, except in the case of
clauses (i), (ii), (iii) and (iv), to the extent such change, effect, event,
occurrence, state of facts or development arising therefrom or related thereto
has a materially disproportionate adverse effect on the Companies as compared to
other Persons engaged in the coal industry.
“Material Contracts” has the meaning set forth in Section 3.10(a).
“Maxxim Employees” has the meaning set forth in Section 3.13(d).
“Minimum Inventory Amount” has the meaning set forth in Section 1.06(a).
“Mining Subsidence Act” means the Bituminous Mine Subsidence and Land
Conservation Act, 52 P.S. §§ 1406.1-1406.21.



--------------------------------------------------------------------------------

    Execution Version
“New Coal Sales Agreement” has the meaning set forth in Section 5.04(c).
“NOV” means a written notice issued by any Governmental Body advising or
alleging that a Company has violated any Applicable Law, including any
Environmental Law.
“Opportunities” has the meaning set forth in Section 6.05(b).
“Order” means any order, writ, judgment, injunction, decree, stipulation,
determination or award entered by or with any Governmental Body.
“Ordinary Course of Business” or “Ordinary Course” means, with respect to each
Company, the ordinary and usual course of day-to-day operations of the business
of such Company, consistent with past custom and practice (including with
respect to quantity and frequency) and all Applicable Laws.
“PA Land” has the meaning set forth in the recitals.
“Party” and “Parties” have the meaning set forth in the preamble.
“Permit” means any license, permit, franchise, certificate of authority, or
Order, or any waiver of the forgoing, issued by any Governmental Body, including
(without limitation) the Company Permits, as well as those permits,
authorizations, or approvals necessary to conduct mining operations.
“Permit Application” means any application submitted to any Governmental Body
for the purpose of obtaining a Permit.
“Permit Proceedings” mean the Governmental Body processes, steps, applications,
submissions, analysis, review, deficiencies, suspensions, expirations,
preliminary or intermediate determinations, drafts, public review or comment,
responses, or other similar measures or actions undertaken by a Governmental
Body to issue, deny, modify or otherwise address a Permit or Permit Application.
“Permitted Liens” means (i) Liens imposed by law, including mechanics’,
carriers’, workmen’s, repairmen’s or other like Liens, in each case, that secure
the payment of expenses that were incurred incidental to maintenance,
development, production or operation of the applicable Company Asset, to the
extent such expenses are not yet delinquent or, if delinquent, are being
contested in good faith, (ii) Liens arising under original purchase price
conditional sales Contracts and equipment leases with third parties entered into
in the Ordinary Course of Business, (iii) Liens for Taxes, assessments,
governmental charges or levies that are not due or delinquent or that may
thereafter be paid without penalty or that are being contested in good faith by
appropriate Actions, (iv) Liens affecting the interest of the lessor in any
Company Leased Properties or arising under original purchase price conditional
sales Contracts, (v) the Company Coal Out Lease Properties and non-material
out-leases, subleases, and oil and gas leases of record, (vi) any conditions
that may be shown by a current, accurate survey or physical inspection of any
Property, (vii) (1) zoning, building and other similar restrictions, (2) Liens
that



--------------------------------------------------------------------------------

    Execution Version
have been placed by any developer, landlord or other third party on any Company
Owned Property over which the Companies or Seller have easement rights or on any
Company Leased Property and subordination or similar agreements relating
thereto, (viii) Liens that will be released at or before Closing; (ix) Liens set
forth in Exhibit O; and (x) (1) surface leases, easements, covenants,
rights-of-way and other similar restrictions of record, (2) unrecorded
easements, covenants, rights-of-way, and (3) other imperfections of title or
encumbrances, if any, that, individually or in the aggregate, do not materially
impair the continued use and operation of the assets to which they relate in the
conduct of the business of the Companies, taken as a whole, as presently
conducted in the Ordinary Course. Permitted Liens does not include the Financial
Liens.
“Person” means an individual, a partnership, a corporation, a limited liability
company, an association, a joint stock company, a trust, a joint venture, an
unincorporated organization and a Governmental Body or any department, agency or
political subdivision thereof.
“Post-Closing Period” means all taxable years or other taxable periods that end
after the Closing Date and, with respect to any Straddle Period, the portion of
such period beginning on the Closing Date.
“Pre-Closing Period” means all taxable years or other taxable periods that end
on or before the Closing Date and, with respect to any Straddle Period, the
portion of such period ending before the Closing Date.
“Prohibitive Order” has the meaning set forth in Section 2.01(a).
“Property” means a Company Owned Property or a Company Leased Property.
“Property Taxes” has the meaning set forth in Section 5.06(c).
“Releases” has the meaning set forth in Section 2.02(i).
“Reorganization” has the meaning set forth in the Recitals.
“Replacement Bonds” has the meaning set forth in Section 5.07(f).
“Representatives” means the Affiliates, officers, directors, employees,
accountants, counsel, consultants, advisors and agents of each of the Parties.
“Resources” has the meaning set forth in the Recitals.
“Retained Employee Transfer” has the meaning set forth in Section 3.13(c).
“Retained Employees” has the meaning set forth in Section 3.13(c).
“Retention Agreement” means the form of agreement set forth as Exhibit P, which
is representative of the Seller Retention Obligations.



--------------------------------------------------------------------------------

    Execution Version
“Securities Act” means the Securities Act of 1933, as amended.
“Seller” has the meaning set forth in the preamble.
“Seller Ancillary Documents” has the meaning set forth in Section 3.02.
“Seller Claims” has the meaning set forth in Section 8.03.
“Seller Retention Obligations” means all Liabilities under all retention
agreements with non-union salaried employees of the Companies existing as of the
date of this Agreement, including under the Retention Agreements as set forth on
Section 3.10(a)(xiv) of the Disclosure Schedules.
“Seller Warranty Breach” has the meaning set forth in Section 8.01.
“Seller’s Knowledge” means the actual knowledge, after reasonable independent
investigation, of Andy Eidson, Jason Whitehead, Shelley Surles, Macs Hall, and
Jeff Gillenwater.
“Shared Corporate Services Agreement” means [REDACTED].
“Sourcing Contract” has the meaning set forth in Section 3.10(a)(xiii).
“Straddle Period” means any taxable year or other taxable period beginning
before and ending after the Closing Date.
“Subsidiary” means, with respect to any Person, any corporation, partnership,
association or other business entity of which (i) if a corporation, a majority
of the total voting power of stock entitled (without regard to the occurrence of
any contingency) to vote in the election of directors, managers or trustees
thereof is at the time owned or controlled, directly or indirectly, by that
Person or one or more of the other Subsidiaries of that Person or a combination
thereof, or (ii) if a partnership, association or other business entity, a
majority of the partnership or other similar ownership interests thereof is at
the time owned or controlled, directly or indirectly, by any Person or one or
more Subsidiaries of that Person or a combination thereof. For purposes hereof,
a Person or Persons shall be deemed to have a majority ownership interest in a
partnership, association or other business entity if such Person or Persons
shall be allocated a majority of partnership, association or other business
entity gains or losses or shall be or control the managing director, managing
member, general partner or other managing Person of such partnership,
association or other business entity.
“Substituted Guarantees” has the meaning set forth in Section 5.07(d).
“Surety Bond Cash Collateral” has the meaning set forth in Section 1.02.
“Tax” (and, with correlative meaning, “Taxes,” “Taxable” and “Taxing”) means any
net or gross income, net or gross receipts, net or gross proceeds, capital
gains, capital stock, sales,



--------------------------------------------------------------------------------

    Execution Version
use, transfer, premium, ad valorem, value added, franchise, profits,
withholding, payroll or other employment, estimated, goods and services,
severance, excise, stamp, fuel, interest equalization, registration, recording,
occupation, turnover, personal property (tangible and intangible), real
property, unclaimed or abandoned property, alternative or add-on, windfall or
excess profits, environmental, social security, disability, unemployment or
other tax or customs duties or amount imposed by (or otherwise payable to) any
Taxing Authority, or any interest, penalties or additions thereto or additional
amounts assessed, imposed, or otherwise due and payable under Applicable Laws
with respect to taxes, in each case, whether disputed or not.
“Tax Amount” means the amount of unpaid (i) income Taxes of the Companies for
any Pre-Closing Period (or portion of any Straddle Period ending on the Closing
Date) and (ii) non-income Taxes of the Companies (other than Transfer Taxes or
Taxes included in Indebtedness) for any Pre-Closing Period (or portion of any
Straddle Period ending on the Closing Date). For avoidance of doubt, the amounts
referred to in (i) shall be computed on a jurisdiction by jurisdiction basis.
“Tax Contest” has the meaning set forth in Section 5.06(g)(ii).
“Tax Refund” has the meaning set forth in Section 5.06(i).
“Tax Returns” means any return, report, information return or other document
(including schedules or any related or supporting information) filed or required
to be filed with any Governmental Body or other authority in connection with the
determination, assessment or collection of any Tax or the administration of any
laws, regulations or administrative requirements relating to any Tax.
“Taxing Authority” means any Governmental Body responsible for the
administration, assessment or collection of any Taxes.
“Terminal” has the meaning set forth in the recitals.
“Termination Date” has the meaning set forth in Section 7.01(b).
“Third-Party Claims” has the meaning set forth in Section 8.05.
“Total Maximum Daily Load” has the meaning set forth in 40 C.F.R. § 130.2(i).
“Transfer Taxes” has the meaning set forth in Section 5.06(b).
“Transferred Employees” has the meaning set forth in Section 3.13(f).
“Transferred Salaried Employees” has the meaning set forth in Section 3.13(e).
“UMWA Agreements” means those certain labor agreements to which a Company and/or
Seller and or its Affiliates are bound with regard to the collective bargaining
of union employees employed at the Company Owned Properties or Company Leased
Properties which have been provided to Buyer and are listed on Section
3.10(a)(i) of the Disclosure Schedules.



--------------------------------------------------------------------------------

    Execution Version
“Units” has the meaning set forth in the recitals.
“[REDACTED]” has the meaning set forth in Section 5.07(e).
“WARN Act” has the meaning set forth in Section 3.14(b).
“Western Reserves” means all real property or interests in real property located
within the boundary designated as “Western Reserves” on the map attached hereto
as Exhibit Q that are currently owned or held by, or leased to, one or more of
the Companies or that will be owned or held by, or leased to, one or more of the
Companies as of Closing.
“Workers’ Compensation Liabilities” means any Liabilities which are or may be
imposed upon an employer (or its Affiliates) under any laws due to an employee
claiming or having suffered or incurred any accident, injury, disease, exposure,
illness, disability or other adverse mental or physical condition, including
those Liabilities arising out of an employee’s and his or her beneficiaries’
rights under (a) the Long Shore and Harbor Workers’ Compensation Act (33 U.S.C.
Sections 901 et seq.), or (b) Pennsylvania Workers’ Compensation Act.



Section 10.02    Other Definitional Provisions. All references in this Agreement
to Exhibits, Disclosure Schedules, Articles, Sections, subsections and other
subdivisions refer to the corresponding Exhibits, Disclosure Schedules,
Articles, Sections, subsections and other subdivisions of or to this Agreement
unless expressly provided otherwise. Titles appearing at the beginning of any
Articles, Sections, subsections or other subdivisions of this Agreement are for
convenience only, do not constitute any part of this Agreement, and shall be
disregarded in construing the language hereof.
(a)    Exhibits and Disclosure Schedules to this Agreement are attached hereto
and by this reference incorporated herein for all purposes.
(b)    The words “this Agreement,” “herein,” “hereby,” “hereunder” and “hereof,”
and words of similar import, refer to this Agreement as a whole and not to any
particular subdivision unless expressly so limited. The words “this Article,”
“this Section” and “this subsection,” and words of similar import, refer only to
the Article, Section or subsection hereof in which such words occur. The word
“or” is not exclusive, and the word “including” (in its various forms) means
including without limitation.
(c)    All references to “$” and dollars shall be deemed to refer to United
States currency unless otherwise specifically provided.
(d)    Pronouns in masculine, feminine or neuter genders shall be construed to
state and include any other gender, and words, terms and titles (including terms
defined herein) in the singular form shall be construed to include the plural
and vice versa, unless the context otherwise requires.






--------------------------------------------------------------------------------

Execution Version
Article XI
MISCELLANEOUS



Section 11.01    Press Releases and Communications. No press release or public
announcement related to this Agreement or the transactions contemplated herein,
or prior to the Closing, any other announcement or communication to the
employees, clients or suppliers of the Companies, shall be issued or made by any
Party hereto without the written approval of each of the Parties, unless
required by law (in the reasonable opinion of counsel) in which case the Parties
shall have the right to review such press release, announcement or communication
prior to its issuance, distribution or publication; provided, however, that the
foregoing shall not restrict or prohibit the Companies and any of their
Affiliates, including their corporate parent, from (i) making any announcement
to its employees, customers and other business relations to the extent the
Companies or such other party reasonably determines in good faith that such
announcement is necessary or advisable; and (ii) publicly or privately
responding to inquiries from the investment community (including public and
private institutions seeking information relevant to the investment community)
concerning this Agreement and the transactions contemplated herein in a manner
not inconsistent with applicable rules and regulations of the Securities
Exchange Commission, which response may include, but is not limited to, press
releases, public announcements and the like. Notwithstanding anything contained
herein to the contrary, in no event shall Buyer or, after the Closing, the
Companies have any right to use Seller’s or any of its Affiliates’ (other than
the Companies’) name or mark (including the names and marks that are the subject
of Section 5.09), or any abbreviation, variation or derivative thereof, in any
press release, public announcement or other public document or communication
without the express written consent of Seller.



Section 11.02    Expenses. Whether or not the Closing takes place, except as
otherwise specifically provided herein, all costs and expenses incurred in
connection with this Agreement and the transactions contemplated hereby shall be
paid by the Party incurring such expense.



Section 11.03    Notices. All notices, demands and other communications to be
given or delivered under or by reason of the provisions of this Agreement shall
be in writing and shall be deemed to have been given (i) when personally
delivered, (ii) when transmitted via telecopy (or other electronic or facsimile
device) to the number set out below if the sender on the same day sends a
confirming copy of such notice by a recognized overnight delivery service
(charges prepaid), (iii) the day following the day (except if not a Business Day
then the next Business Day) on which the same has been delivered prepaid to a
reputable national overnight air courier service or (iv) the third Business Day
following the day on which the same is sent by certified or registered mail,
postage prepaid. Notices, demands and communications, in each case to the
respective Parties, shall be sent to the applicable address set forth below,
unless another address has been previously specified in writing:
Notices to Buyer:
Notices to Buyer:
Iron Senergy Holding LLC



--------------------------------------------------------------------------------

    Execution Version
Attn: Chief Executive Officer
[REDACTED]
Email:  [REDACTED] 


With a copy to:


Bowles Rice LLP
[REDACTED]
Email: [REDACTED]


Notices to Seller:
Contura Energy, LLC
Attn: Chief Financial Officer
[REDACTED]
Email: [REDACTED]




With a copy to:


Contura Energy Services, LLC
Attn: Executive Vice-President, Secretary & General Counsel
[REDACTED]
Email: [REDACTED]





Section 11.04    Assignment. This Agreement and all of the provisions hereof
shall be binding upon and inure to the benefit of the Parties hereto and their
respective successors and permitted assigns, except that neither this Agreement
nor any of the rights, interests or obligations hereunder may be assigned or
delegated by any Party hereto without the prior written consent of the other
Party hereto. No assignment permitted under this Section 11.04 shall relieve the
assigning Party of any of its obligations hereunder. Notwithstanding the
foregoing, after the Closing, Seller may assign this Agreement to any of its
beneficial owners or successors by operation of law.



Section 11.05    Severability. Whenever possible, each provision of this
Agreement shall be interpreted in such manner as to be effective and valid under
Applicable Law, but if any provision of this Agreement is held to be prohibited
by or invalid under Applicable Law, such provision shall be ineffective only to
the extent of such prohibition or invalidity, without invalidating the remainder
of such provision or the remaining provisions of this Agreement, and the Parties
shall amend or otherwise modify this Agreement to replace any prohibited or
invalid provision with an effective and valid provision that gives effect to the
intent of the Parties to the maximum extent permitted by Applicable Law.






--------------------------------------------------------------------------------

Execution Version
Section 11.06    No Strict Construction; Disclosure Schedules. The language used
in this Agreement shall be deemed to be the language chosen by the Parties
hereto to express their mutual intent, and no rule of strict construction shall
be applied against any Person. The Disclosure Schedules to this Agreement have
been arranged for purposes of convenience in separately titled sections
corresponding to sections of this Agreement; provided, however, that each
section of the Disclosure Schedules shall be deemed to incorporate by reference
all information disclosed in any other section of the Disclosure Schedules to
the extent such disclosure and the applicability of such information is readily
apparent on its face. Capitalized terms used in the Disclosure Schedules and not
otherwise defined therein have the meanings given to them in this Agreement. If
a subject matter is addressed in more than one representation and warranty,
Buyer shall be entitled to rely only on the most specific representation and
warranty addressing such matter. The specification of any dollar amount or the
inclusion of any item in the representations and warranties contained in this
Agreement or the Disclosure Schedules or Exhibits hereto is not intended to
imply that the amounts, or higher or lower amounts, or the items so included, or
other items, are or are not required to be disclosed (including whether such
amounts or items are required to be disclosed as material or threatened) or are
within or outside of the Ordinary Course of Business, and no Party shall use the
fact of the setting of the amounts or the fact of the inclusion of any item in
this Agreement or the Disclosure Schedules or Exhibits in any dispute or
controversy between the Parties as to whether any obligation, item or matter not
described or included in this Agreement or in any Disclosure Schedule or Exhibit
is or is not required to be disclosed (including whether the amount or items are
required to be disclosed as material or threatened) or is within or outside of
the Ordinary Course of Business for purposes of this Agreement. The information
contained in this Agreement and in the Disclosure Schedules and Exhibits hereto
is disclosed solely for purposes of this Agreement, and no information contained
herein or therein shall be deemed to be an admission by any Party hereto to any
third party of any matter whatsoever (including any violation of law or breach
of Contract).



Section 11.07    Amendment and Waiver. Any provision of this Agreement or the
Disclosure Schedules or Exhibits hereto may be amended or waived only in a
writing signed by the Parties. No waiver of any provision hereunder or any
breach or default thereof shall extend to or affect in any way any other
provision or prior or subsequent breach or default.



Section 11.08    Complete Agreement. This Agreement and the documents referred
to herein (including the Confidentiality Agreement) contain the complete
agreement between the Parties hereto and supersede any prior understandings,
agreements or representations by or between the Parties, written or oral, which
may have related to the subject matter hereof in any way.



Section 11.09    Counterparts. This Agreement may be executed in multiple
counterparts (including by means of telecopied signature pages or electronic
transmission in portable document format (pdf)), any one of which need not
contain the signatures of more than one Party, but all such counterparts taken
together shall constitute one and the same instrument.



Section 11.10    Governing Law. This Agreement and any claim, controversy or
dispute arising under or related in any way to this Agreement, the relationship
of the Parties, the transactions leading to this Agreement or contemplated
hereby, and/or the interpretation and



--------------------------------------------------------------------------------

    Execution Version
enforcement of the rights and duties of the Parties hereunder or related in any
way to the foregoing, shall be governed by and construed in accordance with the
internal, substantive laws of the Commonwealth of Pennsylvania applicable to
agreements entered into and to be performed solely within such state without
giving effect to the principles of conflict of laws thereof.



Section 11.11    CONSENT TO JURISDICTION AND SERVICE OF PROCESS. ANY LEGAL
ACTION, SUIT OR PROCEEDING ARISING UNDER OR RELATED IN ANY WAY TO THIS
AGREEMENT, THE RELATIONSHIP OF THE PARTIES, THE TRANSACTIONS LEADING TO THIS
AGREEMENT OR CONTEMPLATED HEREBY, THE RELATIONSHIP OF THE PARTIES, AND/OR THE
INTERPRETATION AND ENFORCEMENT OF THE RIGHTS AND DUTIES OF THE PARTIES HEREUNDER
OR RELATED IN ANY WAY TO THE FOREGOING MAY ONLY BE INSTITUTED IN ALLEGHENY
COUNTY COURT OF COMMON PLEAS (UNLESS SUCH COURT SHALL LACK SUBJECT MATTER
JURISDICTION, IN WHICH CASE, IN ANY STATE OR FEDERAL COURT LOCATED IN
PENNSYLVANIA) AND EACH PARTY WAIVES ANY OBJECTION WHICH SUCH PARTY MAY NOW OR
HEREAFTER HAVE TO THE LAYING OF THE VENUE OF ANY SUCH ACTION, SUIT OR
PROCEEDING, AND IRREVOCABLY SUBMITS TO THE JURISDICTION OF ANY SUCH COURT IN ANY
SUCH ACTION, SUIT OR PROCEEDING. SERVICE OF PROCESS WITH RESPECT THERETO MAY BE
MADE UPON BUYER BY MAILING A COPY THEREOF BY REGISTERED OR CERTIFIED MAIL,
POSTAGE PREPAID, TO SUCH PARTY AT ITS ADDRESS AS PROVIDED IN SECTION 11.03.



Section 11.12    WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY ACKNOWLEDGES AND
AGREES THAT ANY CONTROVERSY WHICH MAY ARISE UNDER THIS AGREEMENT IS LIKELY TO
INVOLVE COMPLICATED AND DIFFICULT ISSUES, AND THEREFORE EACH SUCH PARTY HEREBY
IRREVOCABLY AND UNCONDITIONALLY WAIVES ANY RIGHT SUCH PARTY MAY HAVE TO A TRIAL
BY JURY IN RESPECT OF ANY ACTION DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT.
EACH PARTY CERTIFIES AND ACKNOWLEDGES THAT (A) NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PARTY WOULD NOT, IN THE EVENT OF ACTION, SEEK TO ENFORCE THE FOREGOING
WAIVER, (B) EACH SUCH PARTY UNDERSTANDS AND HAS CONSIDERED THE IMPLICATIONS OF
THIS WAIVER, (C) EACH SUCH PARTY MAKES THIS WAIVER VOLUNTARILY, AND (D) EACH
SUCH PARTY HAS BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS,
THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 11.12.



Section 11.13    No Third-Party Beneficiaries. No Person other than the Parties
hereto shall have any rights, remedies, obligations or benefits under any
provision of this Agreement, except for Persons entitled to indemnification
pursuant to Section 8.01 and Section 8.03.



Section 11.14    Conflict Between Transaction Documents. The Parties hereto
agree and acknowledge that to the extent any terms and provisions of this
Agreement are in any way



--------------------------------------------------------------------------------

    Execution Version
inconsistent with or in conflict with any term, condition or provision of any
other agreement, document or instrument contemplated hereby, this Agreement
shall govern and control.



Section 11.15    Enforcement of Agreement.
(a)    Each Party acknowledges and agrees that, prior to the Closing, the other
Party would be irreparably damaged if any of the provisions of this Agreement
are not performed in accordance with their specific terms and that any breach of
this Agreement by Seller or Buyer could not be adequately compensated in all
cases by monetary Damages alone. Accordingly, in addition to any other right or
remedy to which any Party may be entitled at law or in equity, before or after
the Closing each Party shall be entitled to enforce any provision of this
Agreement by a decree of specific performance and to temporary, preliminary and
permanent injunctive relief to prevent breaches or threatened breaches of any of
the provisions of this Agreement, without posting any bond or other undertaking.
Each of the Parties hereto further agrees that it shall not object to, or take
any position inconsistent with respect to, whether in a court of law or
otherwise, (i) the appropriateness of the specific performance contemplated by
this Section 11.15 and (ii) the exclusive jurisdiction of the courts set forth
in Section 11.11 hereof with respect to any action brought for any such remedy.
(b)    Each Party further agrees that (i) by seeking the remedies provided for
in this Section 11.15, a Party shall not in any respect waive its right to seek
any other form of relief that may be available to such Party under this
Agreement or in the event that the remedies provided for in this Section 11.15
are not available or otherwise are not granted, and (ii) nothing set forth in
this Section 11.15 shall require any Party to institute any action for (or limit
any Party’s right to institute any action for) specific performance under this
Section 11.15 prior or as a condition to exercising any termination right under
Article VII, nor shall the commencement of any action pursuant to this Section
11.15 or anything set forth in this Section 11.15 restrict or limit any such
Party’s right to terminate this Agreement in accordance with Article VII or
pursue any other remedies under this Agreement that may be available then or
thereafter.
* * * * *
[Signature page immediately follows.]








--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the Parties hereto have executed this Unit Purchase
Agreement on the day and year first above written.

SELLER:CONTURA ENERGY, LLCBy:/s/ Roger L. NicholsonName:Roger L.
NicholsonTitle:Chief Administrative Officer,Executive Vice President,General
Counsel and SecretaryCONTURA MINING HOLDING, LLCBy:/s/ Roger L.
NicholsonName:Roger L. NicholsonTitle:Manager, President, GeneralCounsel and
SecretaryBUYER:IRON SENERGY HOLDING, LLCBy:/s/ [Authorized
Signatory]Name:[Authorized Signatory]Title:Managing Member



    














Signature Page to Unit Purchase Agreement

--------------------------------------------------------------------------------

    Execution Version




The redacted items in this document, including the exhibits and schedules listed
on pages v, vi, and vii, have been redacted because they are not material and
would be competitively harmful if publicly disclosed. These materials will be
supplied to the staff of the U.S. Securities and Exchange Commission upon
request to the registrant.

